EXHIBIT 10.4

 

 [*] – Certain information in this document identified by brackets has been
omitted because it is both (1) not material and (2) would be competitively
harmful if publically disclosed.

 

DISTRIBUTION AGREEMENT


by and among


FERRING INTERNATIONAL CENTER S.A.


and


INVO BIOSCIENCE, INC.


and


BIO X CELL, INC.

 

Dated as of November 12, 2018

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

ARTICLE 1 Definitions and Rules of Construction

1

Section 1.1

Definitions.

1

Section 1.2

Additional Definitions.

8

Section 1.3

Rules of Construction.

10

ARTICLE 2 Grant of Rights; Diligence

10

Section 2.1

Grant of INVO Intellectual Property and Retention of Rights

10

Section 2.2

Grant of INVO Trademark(s) and INVO’s Retention of Rights.

11

Section 2.3

Additional Trademark Registrations

12

Section 2.4

Performance; Diligence Obligations.

12

Section 2.5

Section 365(n) of the Bankruptcy Code

13

ARTICLE 3 Product Development.

14

Section 3.1

Development Responsibilities

14

ARTICLE 4 Commercialization Activities.

15

Section 4.1

Commercialization Responsibilities

15

Section 4.2

INVO Support

15

Section 4.3

INVO Clinics

15

ARTICLE 5 Non-Compete and Right of First Refusal.

16

Section 5.1

INVO Restriction.

16

Section 5.2

Right of First Refusal

16

ARTICLE 6 Product Purchases

18

Section 6.1

Manufacturing Requirements

18

ARTICLE 7 Financial Terms

18

Section 7.1

Upfront Payment

18

Section 7.2

Additional Product Payments

18

Section 7.3

Taxes

18

Section 7.4

Payment Method

19

Section 7.5

Late Payments

19

 

 

 

 

i

--------------------------------------------------------------------------------

 

 

 

ARTICLE 8 Regulatory Matters

19

Section 8.1

Compliance with Laws

19

Section 8.2

Regulatory Approval

19

Section 8.3

Pharmacovigilance Agreement

20

Section 8.4

Quality Agreement

20

ARTICLE 9 Intellectual Property

20

Section 9.1

Ownership of Intellectual Property.

20

Section 9.2

Patent Filings, Prosecution and Maintenance.

20

Section 9.3

Extensions of Patent Term for Products

21

Section 9.4

Enforcement of INVO Intellectual Property, INVO’s Sole Inventions and Joint
Inventions.

22

Section 9.5

Enforcement of Ferring Inventions

22

Section 9.6

Defense of Infringement Claims.

22

Section 9.7

Enforcement of INVO Trademark(s).

23

ARTICLE 10 Indemnification

24

Section 10.1

Indemnification by INVO.

24

Section 10.2

Indemnification by Ferring.

25

Section 10.3

Waiver

26

Section 10.4

Insurance

26

ARTICLE 11 Representations and Warranties

26

Section 11.1

General Corporate Matters.

26

Section 11.2

Intellectual Property Matters.  

26

Section 11.3

INVO Covenants.

28

ARTICLE 12 Confidentiality and Publicity

29

Section 12.1

Confidentiality

29

Section 12.2

Publicity

31

ARTICLE 13 Record-keeping and Audits

31

Section 13.1

Records Retention

31

 

 

 

 

ii

--------------------------------------------------------------------------------

 

 

 

 

ARTICLE 14 Term and Termination

31

Section 14.1

Term

31

Section 14.2

Rights of Termination.

32

Section 14.3

Surviving Rights and Obligations

33

Section 14.4

Effect of Expiration or Termination; Remaining Inventory.

33

ARTICLE 15 Miscellaneous

34

Section 15.1

Entire Agreement; Amendments

34

Section 15.2

Governing Law

34

Section 15.3

Dispute Resolution.

34

Section 15.4

Partial Illegality

35

Section 15.5

Waiver of Compliance

35

Section 15.6

Notices

35

Section 15.7

Limitation on Liability

37

Section 15.8

Counterparts.

37

Section 15.9

Further Assurances

37

Section 15.10

Injunctive Relief

37

Section 15.11

Jointly Prepared.

37

Section 15.12

Assignment

37

Section 15.13

Relationship of Parties

38

Section 15.14

Force Majeure

38

Section 15.15

Severability

38

Section 15.16

Third-Party Beneficiaries

39

Section 15.17

Expenses

39

Section 15.18

Relationship to Supply Agreement

39

 

 

 

 

iii

--------------------------------------------------------------------------------

 

 

 

LIST OF SCHEDULES

 

1

Patents

2

Trademarks

3

Product Description

4

Product Redesign Specifications

4.3

INVO Cycle

4.3(a)

INVO Clinic

 

 

EXHIBIT

 

A

Form of Step-In Supply Agreement

B

Form of Supply Agreement

C

Form of Pharmacovigilance Agreement

D

Form of Quality Agreement

E

Press Releases

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

DISTRIBUTION AGREEMENT

 

This Distribution Agreement (this “Agreement”) is entered into as of November
12, 2018 (the “Effective Date”), by and among Ferring International Center S.A.,
a Société Anonyme organized and existing under the laws of Switzerland
(“Ferring”), INVO Bioscience, Inc., a corporation organized and existing under
the laws of Nevada (“INVO”) and Bio X Cell, Inc., a corporation organized and
existing under the laws of Massachusetts (“Bio X Cell”). Ferring, Bio X Cell and
INVO are each referred to herein by name or as a “Party” or, collectively, as
the “Parties.”

 

RECITALS

 

WHEREAS, Ferring and its Affiliates (defined below) desire to obtain an
exclusive license in the Field, in the Territory, under the INVO Intellectual
Property (defined below) pursuant to this Agreement; and

 

WHEREAS, INVO and Bio X Cell are willing to grant to Ferring an exclusive
license in the Field, in the Territory, under the INVO Intellectual Property
subject to the conditions set forth in, and pursuant to, this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the Parties hereby agree as follows:

 

ARTICLE 1
Definitions and Rules of Construction

 

The definitions and rules of constructions set forth below shall apply
throughout this Agreement.

 

Section 1.1     Definitions.

 

“Adverse Event” has the meaning set forth in the Applicable Law for such term
(or comparable term), and will generally mean any untoward medical occurrence in
a subject in any Clinical Trial who has received a Product, medical device or
placebo, and that does not necessarily have a causal relationship with such
Product, medical device or placebo, including any unfavorable and unintended
sign (including an abnormal laboratory finding), symptom or disease temporally
associated with the use of the applicable Product, whether or not related to
such Product.

 

“Affiliate” means, with respect to any Party, any person, firm, trust,
corporation or other entity or combination thereof which directly or indirectly
(i) controls a Party, (ii) is controlled by a Party, or (iii) is under common
control with said Party; it being understood that the terms “control” and
“controlled” for purposes of this definition of “Affiliate” mean ownership of
more than fifty percent (50%), including ownership by trusts with substantially
the same beneficial interests, of the voting and equity rights of such person,
firm, trust, corporation or other entity or combination thereof or the power to
direct the management of such person, firm, trust, corporation or other entity
or combination thereof.

 

 

 

 

--------------------------------------------------------------------------------

 

 

“Applicable Laws” means all applicable common law, statutes, ordinances, rules,
regulations, guidances and orders of any Governmental Authority, including
Regulatory Laws.

 

“Business Day” means a day on which banking institutions in New York City, New
York are open for business, excluding any Saturday or Sunday.

 

“Clinical Trial” means a human clinical study conducted on sufficient numbers of
human subjects that is designed to (a) establish that a pharmaceutical product
or medical device is reasonably safe for continued testing; (b) investigate the
safety and efficacy of the pharmaceutical product or medical device for its
intended use, and to define warnings, precautions and adverse reactions that may
be associated with the pharmaceutical product in the dosage range to be
prescribed or the medical device; or (c) support Regulatory Approval of such
pharmaceutical product or medical device or Label expansion of such
pharmaceutical product or medical device.

 

“Closing Date” means the date which is two (2) Business Days following the date
on which Ferring notifies INVO in writing that all of the following conditions
(regarding the preparation and execution of the applicable agreements by the
applicable parties) have been satisfied in Ferring’s sole discretion: (a)
step-in supply agreements substantially in the form attached hereto as Exhibit A
for each supply agreement to which INVO is a party for the Product (each, a
“Step-In Supply Agreement”), (b) the Supply Agreement, (c) the Pharmacovigilance
Agreement, (d) the Quality Agreement, and (e) the Press Releases; provided that,
the Closing Date shall not occur earlier than January 14, 2019 unless otherwise
mutually agreed by the Parties in writing.

 

“Commercialization” means any and all activities of marketing, promoting,
distributing, offering for sale or selling the Product, or the Competitive
Product, as applicable, in the Field in the Territory, including, for example,
marketing, branding, pricing, distribution, sales, obtaining health insurance
reimbursement coverage, market research, business analytics, pharmacovigilance
and medical affairs activities (including conducting post-marketing clinical
studies), pre-commercial launch market development activities conducted in
anticipation of Regulatory Approval to sell or market the Product, or the
Competitive Product, as applicable, seeking pricing and reimbursement approvals
for the Product or the Competitive Product (if applicable), preparing
advertising and promotional materials, sales force training, and all
interactions and correspondence with a Regulatory Authority regarding
post-Regulatory Approval Clinical Trials. When used as a verb, “Commercialize”
means to engage in Commercialization.

 

“Commercially Reasonable Efforts” means with respect to the performing Party, a
level of efforts and resources, not less than reasonable efforts and resources;
and in no event a level of efforts and resources that is less than the efforts
and resources that INVO or Ferring, as applicable, typically devotes to a
product or compound owned by it or to which it has rights of the type it has
hereunder, of similar market potential at a similar stage in the development or
product life thereof, taking into account scientific and commercial factors,
including issues of safety and efficacy, product profile, the pricing and
launching strategy for the respective product, difficulty in developing or
manufacturing the Product, competitiveness of alternative Third Party products
in the marketplace, the Patent or other proprietary position of the Product
(including the ability to obtain or enforce, or have obtained or enforced, such
Patent or other proprietary positions), the

 

 

 

-2-

--------------------------------------------------------------------------------

 

 

regulatory requirements involved and the potential profitability, cost, market
share, price or reimbursement to the performing Party of the Product marketed or
to be marketed.

 

“Competitive Product” means any product (including pharmaceutical drugs and
devices) other than the Product for use in the Field.

 

“Control” or “Controlled” means, with respect to any intellectual property
right, information, documents or materials of a Party, that such Party or its
Affiliates, (a) owns or has a license to such intellectual property right,
information, documents or materials (other than pursuant to this Agreement); and
(b) has the ability to grant access, a license or a sublicense to such
intellectual property right, information, documents or materials to the other
Party as provided in this Agreement without violating an agreement with or other
rights of any Third Party. Notwithstanding the foregoing, with respect to any
intellectual property acquired after the Effective Date for which a Party will
be required to make payments to any Third Party in connection with the access,
licenses and sublicenses granted to the other Party under this Agreement, such
intellectual property shall not be treated as “Controlled” by the licensing
Party except to the extent that, and only to the extent that and for so long as,
the other Party agrees and does promptly pay to the licensing Party all such
payments arising out of the grant of the license to the other Party (as mutually
agreed between the Parties in good faith).

 

“Cover”, “Covering” or “Covered” means, with respect to a claim of a Patent and
a Product, that the manufacture, use, offer for sale, sale or importation of the
Product would infringe a Valid Claim of such Patent in the Territory in which
such activity occurred, but for the licenses granted in this Agreement (or
ownership thereof).

 

“Damages” means all claims, threatened claims, damages, losses, suits,
proceedings, liabilities, costs (including reasonable legal expenses, costs of
litigation and reasonable attorney’s fees), or judgments, whether for money or
equitable relief, of any kind and is limited to matters asserted by Third
Parties against a Party.

 

“Data” shall mean all data and information generated, collected or filed, in
relation to research and development activities relating to the Product in the
Field in the Territory, including toxicology data, pharmacological data,
non-clinical reports, clinical reports, single patient clinical report forms,
data points and the databases, and stability data, chemical data, quality
control data, Adverse Event and pharmacovigilance data, marketing data,
pharmaco-economic data, branding and naming research reports, and all CMC data
(including CMC development reports).

 

“Development” means, with respect to any medical device or pharmaceutical drug,
all activities related to research, preclinical testing, clinical development
efforts, test method development and stability testing, assay development,
toxicology, formulation, process development, formulation development, delivery
system development, quality assurance and quality control development,
statistical analysis, clinical pharmacology, clinical studies (including
Clinical Trials) and clinical study regulatory activities, seeking Regulatory
Approval and otherwise handling regulatory affairs, statistical analysis and
report writing. Development shall

 

 

 

-3-

--------------------------------------------------------------------------------

 

 

not include Manufacturing or Commercialization. When used as a verb, “Develop”
means to engage in Development.

 

“FDA” means the United States Food and Drug Administration (or any successor
agency having the administrative authority to grant Regulatory Approval in the
Territory).

 

“Ferring Fertility Products” means any pharmaceutical products in the Field
which are Developed, owned or otherwise marketed or sold by Ferring or any of
its Affiliates or licensees on and after the Effective Date, including without
limitation Menopur, Endometrin, Novarel, Bravelle, Rekovelle and Milprosa.

 

“Field” means all therapeutic, prophylactic and diagnostic uses of medical
devices or pharmaceutical products involving assisted reproductive technology
(including infertility treatment) in humans.

 

“Field Action” means any action by a Party that meets the criteria of “recall,”
“correction,” or “removal” or similar field or customer action as defined by
applicable Regulatory Law, including where any event, incident or circumstance
has occurred that may result in the need for a recall from the market, market
suspension or market withdrawal of the Product by a Party or any Affiliate or
licensee in the Territory.

 

“Force Majeure” means any war, revolution, civil commotion, act of terrorism,
blockade, epidemic, embargo, labor strike or lock-out, scarcity of raw
materials, flood, fire, earthquake, tsunami, nuclear disaster, unforeseen change
in Applicable Law or similar event that is beyond the reasonable control of the
Party affected.

 

“Good Clinical Practices” or “GCP” means the then-current ethical and scientific
quality standards for designing, conducting, recording, and reporting trials
that involve the participation of human subjects as are required by applicable
Regulatory Authorities or Applicable Law in the relevant jurisdiction. In the
United States, GCP shall be based on Good Clinical Practices established through
FDA guidances (including Guideline for Good Clinical Practice – ICH Harmonized
Tripartite Guideline (ICH E6)), and, outside the United States, GCP shall be
based on Guideline for Good Clinical Practice – ICH Harmonized Tripartite
Guideline (ICH E6), as each may be amended and/or updated from time to time.

 

“Good Laboratory Practices” or “GLP” means the then-current good laboratory
practice standards promulgated or endorsed by the FDA, as defined in U.S. 21
C.F.R. Part 58 (or such other comparable regulatory standards in jurisdictions
outside the United States, as they may be amended and/or updated from time to
time).

 

“Good Manufacturing Practices” or “GMP” means all applicable then-current
standards relating to manufacturing practices for medical devices including (a)
all applicable requirements detailed in the FDA’s current Good Manufacturing
Practices regulations, U.S. 21 C.F.R. Part 820, and (b) all Applicable Laws
promulgated by any Governmental Authority having jurisdiction over the
manufacture of any Product, as applicable.

 

 

 

-4-

--------------------------------------------------------------------------------

 

 

“Governmental Authority” means the government entity having authority over the
manufacturing, marketing, selling, pricing, reimbursement, testing,
investigating or regulating of the Product, and all states or other political
subdivisions thereof and supranational bodies applicable thereto, including, if
applicable, the European Union, and all agencies, commissions, officials, courts
or other instrumentalities of the foregoing.

 

“IFRS” means the International Financial Reporting Standards developed by the
International Accounting Standards Board (IASB); it being understood and agreed
that IFRS shall refer to any other accounting standards for which Ferring adopts
as its primary accounting standards from time to time, provided that such
accounting standards is consistent with generally accepted international
accounting standards.

 

“Insolvency Event” means that the Party has (a) commenced a voluntary proceeding
under any insolvency law, or (b) had an involuntary proceeding commenced against
it under any insolvency law which has continued undismissed or unstayed for
60 consecutive days, or (c) had a receiver, trustee or similar official
appointed for it or for any substantial part of its property, or (d) made a
general assignment for the benefit of creditors, or (e) had an order for relief
entered with respect to it by a court of competent jurisdiction under any
insolvency law. For purposes hereof, the term “insolvency law” means any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect.

 

“Intellectual Property Rights” shall mean Patents, trademarks, service marks,
trade names, design rights, copyrights (including rights in computer software),
domain names and websites (to the extent solely dedicated to the Product,
including the INVO Domain Name), Know-How and any other intellectual property
rights, including the Product specifications.

 

“INVO Cycle” means the procedures described in Schedule 4.3.

 

“INVO Domain Name” means the domain names and websites solely dedicated to the
Product, including “www.INVOcell.com” and all registration rights relating
thereto.

 

“INVO Intellectual Property” means INVO Patents and INVO Know-How.

 

“INVO Know-How” means all Know-How, trade secrets, experimental data, formula,
expert opinions, experimental procedures, pre-clinical Data and Data from
Clinical Trials, regulatory data and filings and other confidential and/or
proprietary information owned or Controlled by INVO or its Affiliates as of the
date of signing this Agreement or during the Term of this Agreement that is
necessary or useful to Develop, Manufacture or Commercialize the Product in the
Field in or for the Territory (including, for the avoidance of doubt, the INVO
Sole Inventions and INVO’s interest in any Joint Inventions).

 

“INVO Patents” means all unpublished Patent applications and Patent rights owned
or controlled by INVO or its Affiliates as of the date of signing of this
Agreement, including those Patents listed on Schedule 1 attached hereto, or
during the Term of this Agreement that are necessary or useful to Develop or
Commercialize the Product in the Field in or for the Territory

 

 

 

-5-

--------------------------------------------------------------------------------

 

 

(including, for the avoidance of doubt, any Patents Covering the INVO Sole
Inventions and INVO’s interest in any Joint Inventions).

 

“INVO Revenue” means, with respect to each calendar year, the supply price paid
for the Product by Ferring, any sublicensees, and their respective Affiliates as
contemplated by Section 7.2(a).

 

“Joint Intellectual Property” means the Joint Know-How and the Joint Patents,
and all intellectual property rights therein.

 

“Joint Know-How” means all Know-How that is conceived or developed or, in the
case of patentable Know-How, including any Joint Inventions, jointly by one or
more employees of INVO or its Affiliates (or a Third Party acting on any of
their behalf) and one or more employees of Ferring or its Affiliates (or a Third
Party acting on any of their behalf) in the course of such Person’s performance
of activities in connection with this Agreement.

 

“Joint Patent” means any Patent that Covers Joint Know-How.

 

“Know-How” means all (a) information, techniques, technology, practices, trade
secrets, Inventions (whether patentable or not), methods, knowledge, skill,
experience, data, results (including pharmacological, toxicological and clinical
test data and results, chemical structures, sequences, processes, formulae,
techniques, research data, reports, standard operating procedures and batch
records), analytical and quality control data, analytical methods (including
applicable reference standards), full batch documentation, packaging records,
release, stability, storage and shelf-life data, and manufacturing process
information, results or descriptions, software and algorithms; and (b) tangible
manifestations thereof. As used in this Agreement, “clinical test data” shall
include all information related to clinical or non-clinical testing, including
patient report forms, investigators’ reports, biostatistical, pharmaco-economic
and other related analyses, regulatory filings and communications, and the like.

 

“Knowledge” means knowledge after reasonable due inquiry with respect to the
applicable facts and information.

 

“Label” means the approved display of written, printed or graphic matter either
(a) on the immediate container, packaging or wrapper of an article or (b) inside
a container, package or wrapper so long as it is easily legible through the
outside container or wrapper.

 

“Manufacture” or “Manufacturing” means all operations necessary or appropriate
to make, test, release, package, store, Label, supply and ship a Product, in
accordance with applicable packaging, controls industry standards, GMPs,
Applicable Laws, and the Product’s specifications (as set forth in the Supply
Agreement).

 

“Out-of-Pocket Costs” means, with respect to certain activities hereunder,
direct expenses paid or payable by either Party or its Affiliates to Third
Parties (other than employees of such Party or its Affiliates) that are
specifically identifiable and incurred to conduct such activities for the

 

 

 

-6-

--------------------------------------------------------------------------------

 

 

Product hereunder and have been recorded in accordance with either U.S.
generally accepted accounting principles or IFRS, as designated and used by the
applicable Party in preparing its financial statements from time to time.

 

“Patent” means any and all (a) patent applications filed under Applicable Laws
in any jurisdiction, including all provisional applications, substitutions,
continuations, continuations-in-part, divisions, renewals, and all patents
granted thereon; (b) all patents, reissues, reexaminations and extensions or
restorations by existing or future extension or restoration mechanisms,
including supplementary protection certificates or the equivalent thereof; and
(c) any other form of government-issued right substantially similar to any of
the foregoing.

 

“Person” means any individual or entity (including partnerships, corporations,
limited liability companies, trusts and Governmental Authorities).

 

“Product” means INVO’s proprietary intravaginal culture device known as
INVOcell, together with any applicable accessories, including, without
limitation, the retention device (each of which is more specifically described
on Schedule 3), together with all current and future formulations, versions,
improvements, modifications and presentations of such product by INVO and its
Affiliates from time to time; it being understood that, for clarity, the Product
shall not include any active pharmaceutical ingredients or other drug products
owned or otherwise marketed and sold by Ferring or its Affiliates (including the
Ferring Fertility Products).

 

“Product Complaint” means any written, electronic or oral communication that
alleges deficiencies related to the identity, quality, durability, reliability,
safety, delivery, effectiveness or performance of the Product after it is
released by INVO or any of its Affiliates for distribution.

 

“Proprietary Information” means a Party’s trade secrets, Know-How, business
plans, manufacturing processes, clinical strategies, product specifications,
scientific data, market analyses, formulae, designs, training manuals and other
non-public information (whether business, financial, commercial, scientific,
clinical, regulatory or otherwise) that the Party treats as proprietary and uses
Commercially Reasonable Efforts to protect.

 

“Regulatory Approval” means the approval and authorization of a Regulatory
Authority in a country or regulatory jurisdiction anywhere in the world
necessary to develop, manufacture, distribute, sell or market a pharmaceutical
product in that country or regulatory jurisdiction.

 

“Regulatory Authority” means, with respect to any country or jurisdiction, any
Governmental Authority involved in granting Regulatory Approval or in
administering Regulatory Laws in that country or jurisdiction.

 

“Regulatory Documentation” shall mean all applications, registrations, licenses,
authorizations, approvals (including all Regulatory Approvals), and
correspondence (registration and licenses, pricing and reimbursement
correspondence, regulatory drug lists, advertising and promotion documents)
submitted to or received from Regulatory Authorities (including minutes and
official contact reports relating to any communications with any Regulatory
Authority) and

 

 

 

-7-

--------------------------------------------------------------------------------

 

 

all supporting documents in connection therewith, and all non-clinical,
preclinical trials and Clinical Trials, tests and biostudies, relating to the
use of the Product anywhere in the world (whether or not in the Field), or as
required for regulatory purposes (including all Regulatory Approvals) and all
Data contained in any of the foregoing.

 

“Regulatory Laws” means all Applicable Laws governing the import, export,
testing, investigation, manufacture, marketing or sale of a product, or
establishing recordkeeping or reporting obligations for Product Complaints or
Adverse Events, or relating to Field Actions or similar regulatory matters.

 

“Right of Reference or Use” means a “Right of Reference or Use” as that term is
defined in 21 C.F.R. §314.3(b), and any non-United States equivalents.

 

“Rule 144” means Rule 144 promulgated by the U.S. Securities and Exchange
Commission (“SEC”) pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
effect as such Rule.

 

“Territory” means the United States and its territories and possessions.

 

“Third Party” means any Person other than the Parties and their Affiliates.

 

“US” or “United States” means the United States of America.

 

“Valid Claim” means, with respect to a particular country, (a) a claim of a
pending Patent claiming priority from any Patent that has been pending for no
more than five (5) years following the earliest priority filing date for such
Patent and that has not been abandoned, finally rejected or expired without the
possibility of appeal or refiling or (b) a claim of an issued and unexpired
Patent and that has not been held permanently revoked, held unenforceable or
invalid by a decision of a court or other Governmental Authority of competent
jurisdiction, which decision is unappealed or unappealable within the time
allowed for appeal and has not been cancelled, withdrawn, abandoned, disclaimed
or admitted to be invalid or unenforceable through reissue, disclaimer or
otherwise. For clarity, a claim of a patent that ceased to be a Valid Claim
before it issued because it had been pending too long, but subsequently issued
and is otherwise described by clause (a) of the foregoing sentence shall again
be considered to be a Valid Claim once it issues. A Product is “Covered” by a
Valid Claim if its registration, manufacture, use, sale, offer for sale,
marketing, Commercialization, distribution, importation or exportation by
Ferring in the Territory would, but for the rights granted by INVO to Ferring
under this Agreement, infringe such Valid Claim.

 

Section 1.2     Additional Definitions.

 

Capitalized terms defined in other provisions of this Agreement shall have the
meanings specified therein. Those terms include the following:

 

 

 

-8-

--------------------------------------------------------------------------------

 

 

 

Term

Section

Agreement

Preamble

Bankruptcy Code

Section 2.5

Claim

Section 10.1(a)

Confidential Information

Section 12.1(a)

Deficiency Amount

Section 2.4(b)

Dispute

Section 15.3

Effective Date

Preamble

Expiration

Section 14.1

Ferring

Preamble

Ferring Party

Section 2.2(b)

Infringement Claim

Section 9.6

Initial Term

Section 14.1

INVO

Preamble

INVO Non-Renewal

Section 14.1

INVO Revenue

Section 7.2

INVO Trademarks

Section 2.2(a)

Joint Inventions

Section 9.1(b)

Negotiation Notice

Section 5.2(c)

Negotiation Period

Section 5.2(e)

Non-Exclusive Territory License

Section 2.4(b)

Notice Period

Section 5.2(c)

Offered Assets

Section 5.2(a)

Party

Preamble

Pharmacovigilance Agreement

Section 8.3

Press Releases

Section 12.2

Product Label Enhancement

Section 3.1

Product License

Section 2.1

Product Redesign

Section 3.1

Quality Agreement

Section 8.4

Recovery

Section 9.6(a)

Renewed Term

Section 14.1

Repurchased Product

Section 4.3

Sole Inventions

Section 9.1(a)

Supply Agreement

Section 6.1

Term

Section 14.1(a)

Third Party Offer

Section 5.2(a)

Trademark Recovery

Section 9.7

Transfer

Section 5.2(a)

Transfer Notice

Section 5.2(b)

 

 

 

 

 

-9-

--------------------------------------------------------------------------------

 

 

Section 1.3     Rules of Construction.

 

(a)     Elements of this Agreement. When a reference is made in this Agreement
to a Recital, an Article, a Section, a Schedule, an Attachment or an Exhibit,
such reference is to a Recital, Article or Section of, or a Schedule, Attachment
or Exhibit to, this Agreement, unless otherwise indicated.

 

(b)     Meaning of “Include” and Variations Thereof. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
understood to be followed by the words “without limitation.”

 

(c)     Use of Pronouns. Pronouns, including “he,” “she” and “it,” when used in
reference to any person, shall be deemed applicable to entities or individuals,
male or female, as appropriate in any given case.

 

(d)     Headings. Article, Section and other headings contained in this
Agreement are for reference purposes only and are not intended to describe,
interpret, define or limit the scope, extent or intent of any provision of this
Agreement.

 

(e)     Variations on Terms. Standard variations on defined terms (such as the
plural form of a term defined in the singular form, and the past tense of a term
defined in the present tense) shall be deemed to have meanings that correlate to
the meanings of the defined terms.

 

(f)     Currency References. All references to “dollars” or “$” shall be deemed
to be references to the lawful currency of the United States.

 

ARTICLE 2
Grant of Rights; Diligence

 

Section 2.1     Grant of INVO Intellectual Property and Retention of Rights.
Subject to the terms and conditions of this Agreement and Article 2, INVO, on
behalf of itself and its Affiliates (including Bio X Cell), hereby grants to
Ferring and Ferring’s Affiliates during the Term, (a) an exclusive license (even
as to INVO and its Affiliates but subject to Section 4.3), sublicensable
(through multiple tiers) without the prior written consent of INVO, under the
INVO Intellectual Property, INVO Sole Inventions, INVO Domain Name and INVO’s
interest in the Joint Intellectual Property to use, import, sell, have sold, and
Commercialize the Product for use in the Field in the Territory (the “Product
License”) and (b) a non-exclusive license, sublicensable (through multiple
tiers), under the INVO Intellectual Property, INVO Sole Inventions and INVO’s
interest in the Joint Intellectual Property to Develop the Product in any
country in the world for the Commercialization of the Product in the Field in
the Territory (which, for clarity, does not confer any right upon Ferring to
Commercialize the Product outside of the Territory) and (c) (i) solely in the
case where INVO fails to fulfill any order of the Product placed by Ferring
pursuant to the Supply Agreement within sixty (60) days following the scheduled
Delivery Date (as defined in the Supply Agreement) of any such purchase order or
(ii) pursuant to any manufacture of Product pursuant

 

 

 

-10-

--------------------------------------------------------------------------------

 

 

to any Step-In Supply Agreement, a non-exclusive license, sublicensable (through
multiple tiers), under the INVO Intellectual Property, INVO Sole Inventions and
INVO’s interest in the Joint Intellectual Property to Manufacture, to make and
have made the Product; it being understood and agreed that Ferring shall remain
responsible for the performance by each of its sublicensees hereunder and all
sublicenses shall be subject to the terms and conditions of this Agreement.
Subject to this Section 2.1, INVO shall retain all of its rights with respect to
the Product outside the Territory, including all rights to research, Develop and
Commercialize the Product outside the Territory. For the avoidance of doubt,
Ferring acknowledges that it does not have the right to directly or indirectly,
including through any Affiliates or agents, distribute or sell any Product
outside the Territory.

 

Section 2.2     Grant of INVO Trademark(s) and INVO’s Retention of Rights.

 

(a)     Subject to the terms and conditions of this Agreement, INVO hereby
grants to Ferring and its Affiliates during the Term the exclusive right in the
Field in the Territory (even as to INVO and its Affiliates but subject to
Section 4.3), sublicensable (through multiple tiers without the prior written
consent of INVO), to use the trademark(s) owned or otherwise Controlled by INVO
and/or its Affiliates associated with the Product (the “INVO Trademarks”),
including those set forth on Schedule 2, solely in connection with the
marketing, sale, distribution and support of the Product in the Territory and
for no other purpose. Without limiting Ferring’s rights under Section 2.3,
unless INVO otherwise consents in writing, all Products marketed or sold by
Ferring, its Affiliates or sublicensees shall be sold under the INVO Trademarks.
Subject to the Product License and other licenses granted under this Agreement,
INVO shall not be restricted from using the INVO Trademarks in the Territory
with respect to any general corporate activities (in no event to include
Commercialization of the Product, except as provided in Section 4.3) to fulfill
regulatory compliance activities related to its business or the business of its
Affiliates.

 

(b)     To the extent Ferring, its Affiliates or sublicensees (the “Ferring
Parties”) uses any INVO Trademark(s), Ferring shall and shall cause its
Affiliates, to use such trademark(s) in accordance with, and subject to, the
terms of this Agreement and any other non-monetary conditions or other
requirements that are reasonably necessary to maintain quality control, as
reasonably imposed by INVO in writing from time to time and Ferring shall cause
each of the Ferring Parties not to use such INVO Trademark(s) outside the Field
and/or outside the Territory. In order to preserve the inherent value of the
INVO Trademark(s), Ferring shall use reasonable efforts to ensure that use, by
any Ferring Party, of the INVO Trademark(s) conforms to reasonable industry
standards for quality and otherwise complies with all Applicable Laws. Ferring
shall use reasonable efforts to ensure that each Ferring Party includes all
markings and legends in connection with its/their use of the INVO Trademark(s)
as required by Applicable Laws or reasonably appropriate in order to give
appropriate notice of trademark rights. At INVO’s written request, Ferring
agrees to assist INVO to the extent reasonably necessary to verify Ferring’s
compliance with the foregoing quality control and markings provisions. INVO
retains any and all rights under the INVO Trademark(s) relating to the Product
subject to the terms of this Agreement. Ferring acknowledges that its use of the
INVO Trademark(s) inures to INVO’s benefit, subject to the terms and conditions
of this Agreement. INVO shall be solely responsible for maintaining and

 

 

 

-11-

--------------------------------------------------------------------------------

 

 

renewing, enforcing and defending, the INVO Trademarks and shall solely bear the
costs associated therewith.

 

Section 2.3     Additional Trademark Registrations. Subject to the terms of this
Section 2.3, Ferring and/or its designee shall at all times have the right, but
not the obligation, without INVO’s consent, to register its own trademark(s)
relating to the Commercialization of the Product in the Field in the Territory,
including the Commercialization of the Product together with other drug products
owned or otherwise marketed and sold by Ferring or its Affiliates (including the
Ferring Fertility Products); provided, however, that such trademarks (a) are not
for the Product itself and are not identical or confusingly similar to any INVO
Trademark(s) relating to the Product and (b) inure to Ferring’s benefit. Prior
to filing any such trademark registration, Ferring shall use Commercially
Reasonable Efforts to provide at least thirty (30) days advance written notice
to INVO regarding the intent to seek registration of trademarks by Ferring or
its designee relating to the use of the Product.

 

Section 2.4     Performance; Diligence Obligations.   

 

(a)     INVO. In accordance with this Agreement, INVO (directly or through one
or more Affiliates) shall Manufacture and exclusively supply in the Territory
the Product to Ferring and its Affiliates in accordance with the terms and
conditions set forth in this Agreement and in the Supply Agreement.

 

(b)     Ferring. Ferring shall use Commercially Reasonable Efforts to (i)
Commercialize the Product in the Territory and (ii) subject to Sections 3.1 and
4.2 and to the extent adversely impacted by INVO’s failure to comply with its
Product delivery obligations under this Agreement and the Supply Agreement,
generate INVO Revenue of at least the amounts in each calendar year as described
in the table below until the end of the Initial Term (each such minimum INVO
Revenue, subject to the conditions described in Section 3.1, the “Minimum Annual
Target”):

 

Calendar Year

Minimum Annual Target

[*]

$[*]

[*]

$[*]

[*]

$[*]

[*]

$[*]

[*]

$[*]

[*]

$[*]

[*]

$[*]

 

 

-12-

--------------------------------------------------------------------------------

 

 

If INVO Revenue is less than the applicable Minimum Annual Target in any
calendar year during the Initial Term for which there is adequate Product supply
by INVO to Ferring (pursuant to the terms of the Supply Agreement) and INVO is
not in breach of Sections 3.1 and 4.2 and its Product delivery obligations under
this Agreement or the Supply Agreement beyond any applicable notice and cure
period, then Ferring shall have the option, in its sole discretion, on or prior
to the 60th day following any such calendar year to pay INVO the absolute
difference between the INVO Revenue and the Minimum Annual Target (the
“Deficiency Amount”). In the event Ferring timely pays the Deficiency Amount,
INVO shall supply Product covered by the Deficiency Amount within sixty (60)
days after such payment. In the event that Ferring elects not to pay the
Deficiency Amount, then INVO shall have the option, in its sole discretion (as
its sole remedy for Ferring’s election to not pay or otherwise perform any of
its obligations under item (ii) in the first sentence of this Section 2.4(b)),
to convert the Product License from an exclusive license in the Field in the
Territory to a non-exclusive license in the Field in the Territory during the
Term. In such an event, INVO shall grant and hereby does grant, to Ferring and
Ferring’s Affiliates, a non-exclusive, sublicensable (through multiple tiers)
license as provided in Section 2.1 under the INVO Intellectual Property, INVO
Sole Inventions and INVO’s interest in the Joint Intellectual Property to use,
import, sell, have sold, and Commercialize the Product for use in the Field in
the Territory (the “Non-Exclusive Territory License”); it being understood and
agreed that, following any conversion of the Product License to the
Non-Exclusive Territory License, (a) INVO shall be entitled to establish any
number of INVO Clinics in the Territory without Ferring’s prior written consent
and (b) this Agreement shall not be subject to renewal after the Initial Term,
unless otherwise agreed by the Parties.

 

Section 2.5     Section 365(n) of the Bankruptcy Code. All rights and licenses
granted under or pursuant to any section of this Agreement are and will
otherwise be deemed to be for purposes of Section 365(n) of the United States
Bankruptcy Code (Title 11, U.S. Code), as amended (the “Bankruptcy Code”),
licenses of rights to “intellectual property” as defined in Section 101(35A) of
the Bankruptcy Code. The Parties will retain and may fully exercise all of their
respective rights and elections under the Bankruptcy Code. The Parties agree
that each Party, as licensee of such rights under this Agreement, will retain
and may fully exercise all of its rights and elections under the Bankruptcy Code
or any other provisions of Applicable Law outside the United States that provide
similar protection for “intellectual property.” The Parties further agree that,
in the event of the commencement of a bankruptcy proceeding by or against a
Party under the Bankruptcy Code or analogous provisions of Applicable Law
outside the United States, the Party that is not subject to such proceeding will
be entitled to a complete duplicate of (or complete access to, as appropriate)
such intellectual property and all embodiments of such intellectual property,
which, if not already in the non-subject Party’s possession, will be promptly
delivered to it upon the non-subject Party’s written request thereof. Any
agreements supplemental hereto will be deemed to be “agreements supplementary
to” this Agreement for purposes of Section 365(n) of the Bankruptcy Code.

 

 

-13-

--------------------------------------------------------------------------------

 

 

ARTICLE 3
Product Development.

 

Section 3.1     Development Responsibilities(a)     . INVO (directly or through
one or more Affiliates) covenants and agrees to use its Commercially Reasonable
Efforts (i) at its own cost within a reasonable timeframe, to obtain a five (5)
day label enhancement from the FDA for the current incubation period for the
Product, which is currently limited to not more than seventy-two (72) hours, as
more specifically described on Schedule 4 (the “Product Label Enhancement”); and
(ii) at its own cost within a reasonable timeframe, complete the redesign
measures for the Product as set forth on Schedule 4 (the “Product Redesign”); it
being understood and agreed that INVO (a) shall grant Ferring the opportunity to
review and reasonably comment on all matters relating to Product Label
Enhancement and Product Redesign, and (b) shall reasonably consider and
incorporate all Ferring comments into all Product Label Enhancement and Product
Redesign. If, for any reason, INVO does not obtain the Product Label Enhancement
within thirty (30) months of the Closing Date, then Ferring’s obligation to
achieve the Minimum Annual Target each calendar year during the Initial Term
pursuant to Section 2.4(b) shall be suspended and conditioned on obtaining the
Product Label Enhancement. To the extent the Product Label Enhancement is not
obtained within [*] of the Closing Date, the Minimum Annual Targets shall be
frozen at [*] and shall resume with the Minimum Annual Target for calendar year
[*] in the calendar year immediately following the calendar year during which
the Product Label Enhancement was obtained. For example, assuming a Closing Date
that is on or prior to [*], if the Product Label Enhancement is not obtained
until [*] (i.e., during the [*] calendar year), then (i) the Minimum Annual
Target for each of the [*] calendar year [*] and [*] calendar year [*] shall be
[*] and (ii) the Minimum Annual Target for the calendar year immediately
following the year in which the Product Label Enhancement was obtained (i.e., in
this example, [*]) shall resume and apply for that calendar year beginning with
the Minimum Annual Target for the calendar year [*], such that the Minimum
Annual Target for the calendar year [*] is [*], the Minimum Annual Target for
the calendar year [*] is [*]and the Minimum Annual Target for the calendar year
[*] is [*].

 

(b)     Right of On-going Development and Information Transfer. During the Term
of this Agreement, each Party will deliver to the other Party copies of all of
its (and any of its Affiliate’s) Data and Regulatory Documentation as and when
such Data and Regulatory Documentation become available to the Party,
specifically (i) all non-clinical and Clinical Trial results and resultant data
analyses, (ii) all material regulatory submissions made to the FDA or other
Regulatory Authority or on behalf of such Party with respect to the Product in
the Field and (iii) protocols for any ongoing Clinical Trials and proposed
designs for any anticipated Clinical Trials with respect to the Product, in each
case related to the Product anywhere in the world.

 

(c)     Right of Reference or Use. Each Party, on behalf of itself and its
Affiliates, hereby grants to the other Party and the other Party’s Affiliates, a
Right of Reference or Use to all Data and Regulatory Documentation (including
all Regulatory Approvals) related to the Product owned or Controlled by such
Party or its Affiliates during the Term for all uses in connection with the
Product for Development and Commercialization in the Field within the Territory.

 

 

 

-14-

--------------------------------------------------------------------------------

 

 

(d)     Use of Ferring Products. INVO, on behalf of itself and its Affiliates
and subject to Applicable Laws, hereby covenants and agrees (as and to the
extent any pharmaceutical products intended for the Field are involved) to [*]
for the Product inside and outside of the Territory; it being understood and
agreed that INVO will [*] for the Product unless, solely with respect to any
Ferring Fertility Product other than [*], INVO, in its reasonable judgment,
determines that alternative products would be more appropriate. Ferring
covenants and agrees to timely provide Ferring Fertility Products [*] to support
Clinical Trials solely for Product Label Enhancement for the Product.

 

ARTICLE 4
Commercialization Activities.

 

Section 4.1     Commercialization Responsibilities. Subject to the terms and
conditions of this Agreement (including Section 4.3), Ferring will be
responsible, at its own cost, for all Commercialization activities for the
Product in the Field in the Territory. Ferring shall ensure that it and the
other Ferring Parties comply with all Applicable Laws with respect to all
Commercialization Activities and obtain all necessary licenses and permits with
respect to their performance under this Agreement. Within sixty (60) days after
each anniversary of the Closing Date, Ferring shall provide INVO with an annual
report summarizing its Commercialization activities for the Product in the
Territory, including Ferring’s efforts to meet its diligence obligations set
forth in Section 2.4(b). Subject to the terms and conditions of this Agreement,
Ferring shall have sole discretion to establish the pricing and other terms and
conditions of sale of the Product to its customers.

 

Section 4.2     INVO Support. Throughout the Term, INVO shall use Commercially
Reasonable Efforts to make available to Ferring, at no charge and at Ferring’s
request, INVO personnel, for the purpose of providing Ferring: (i) technical
advice regarding the Product during INVO’s normal business hours, and
(ii) customer and field support (including a system to respond effectively to
Product Complaints and warranty claims). In addition, for a reasonable
transition period of not more than six (6) months following the Closing Date,
INVO shall cooperate and provide reasonable sales, marketing, medical training
and product supply support, including a current list of customers and pricing
per Product, as needed to facilitate the use, marketing, sale and distribution
of the Product in order to support current customers that have and will continue
to purchase the Product in the Territory. Ferring shall provide to INVO prompt
notice of any claimed deficiency in the INVO support being provided under this
Section 4.2 and INVO shall have a reasonable period to address any such claimed
deficiency.

 

Section 4.3     INVO Clinics. As a limited exception to the exclusive Product
License, and subject to the terms and conditions of this Agreement, INVO shall
be entitled, at its sole cost to establish INVO clinics that exclusively
Commercialize INVO Cycles in the Territory in order to Commercialize the Product
during the Term (the “INVO Clinics”) as follows: INVO may establish (a) one (1)
INVO Clinic at the location set forth on Schedule 4.3(a) and (b) an additional
[*] INVO Clinics, upon not less than ninety (90) days’ advance written notice to
Ferring of its intent to establish such an INVO Clinic, in locations (i) that
are

 

 

 

-15-

--------------------------------------------------------------------------------

 

 

a minimum of [*] miles away from any other location that Commercializes the
Product (whether by or on behalf of Ferring, INVO, or any of their respective
Affiliates) and (ii) for which no INVO Clinic that Commercializes the Product
then-currently exists, provided that, subject to the last sentence of Section
2.4(b), Ferring’s prior written consent shall be required for INVO to establish
more than [*] INVO Clinics pursuant to this clause (b). For purposes of up to
[*] INVO Clinics as contemplated by clauses (a) and (b) immediately above, and
otherwise subject to obtaining Ferring’s prior written consent, INVO shall be
entitled to order and purchase Product solely from Ferring (the “Repurchased
Product”) on the following terms: (a) INVO may not submit an order to purchase
(when aggregated with all other orders to purchase during the immediately
preceding [*] days) in the aggregate for more than [*] of Ferring’s then-current
inventory of the Product and (b) upon placing a purchase order with Ferring,
INVO shall pay Ferring within [*] days in immediately available funds the amount
equal to [*] more than the then-current purchase price of the Product per
Product ordered pursuant to the Supply Agreement. INVO, on behalf of itself and
its Affiliates, hereby covenants and agrees to (i) [*] the Ferring
pharmaceutical product [*] and, to the extent INVO determines it is reasonable
and appropriate under Applicable Law, all of the Ferring Fertility Products (as
and to the extent any pharmaceutical products intended for the Field are
involved) in connection with the Product for all INVO Cycles performed in all
INVO Clinics during the Term and (ii) provide Ferring with the opportunity to
review, and reasonably comment on, and approve of all marketing materials to be
used in connection with the INVO Clinics. Beginning on the Closing Date, INVO
shall provide Ferring with annual reports summarizing its Commercialization
activities for the Product at INVO Clinics in the Territory.

 

 

 

ARTICLE 5
Non-Compete and Right of First Refusal.

 

Section 5.1     INVO Restriction.

 

Except as expressly permitted in Sections 3.1 and 4.3, INVO shall not, at any
time during the Term unless there occurs a conversion of the Product License
into the Non-Exclusive Territory License, either on its own behalf or through
any Affiliate or Third Party, directly or indirectly, market, promote, sell,
offer for sale, import, distribute or otherwise Commercialize any Competitive
Product anywhere in the Territory, without the prior written consent of Ferring;
it being understood and agreed that if INVO Develops any Competitive Product,
INVO hereby covenants and agrees that, as a condition of any license, sale or
other transfer of any INVO Know-How or INVO Patents (whether directly or
indirectly by way of any spin-off, split-off, dividend, merger, demerger,
consolidation or sale of capital stock or other similar transaction) used by, or
resulting from any Development work by or on behalf of, INVO to Develop such
Competitive Product, INVO shall require each holder of such INVO Know-How and
INVO Patents to agree to be bound by this Section 5.1, all as set forth in a
written confirmation addressed to each of INVO and Ferring (as reasonably
satisfactory to Ferring).

 

Section 5.2     Right of First Refusal.

 

 

 

-16-

--------------------------------------------------------------------------------

 

 

(a)     Ferring shall have a right of first refusal if INVO receives an offer
from a Third Party that INVO desires to accept (a “Third Party Offer”) to
purchase, whether directly or indirectly, all or any portion of the Intellectual
Property Rights related to the Product (the “Offered Assets”). Each time INVO
receives a Third Party Offer, INVO shall first make an offer to Ferring in
accordance with this Section 5.2 prior to selling, transferring, licensing, or
otherwise disposing of any Offered Assets (a “Transfer”).

 

(b)     As soon as practicable, and in any event within two (2) Business Days
after INVO receives a Third Party Offer that INVO desires to accept, to purchase
all or any portion of the Offered Assets, INVO shall provide written notice to
Ferring stating that INVO has received a Third Party Offer and specifying (i) a
description of the Intellectual Property Rights to be transferred, (ii) the
purchase price and form of consideration proposed to be paid for the Offered
Assets, (iii) the name of the person or entity who made the Third Party Offer,
(iv) the proposed date, time, and location or the closing of the Transfer, and
(v) any other material terms and conditions upon which the proposed Transfer is
being made (the “Transfer Notice”). The Transfer Notice shall certify that INVO
has received an offer (including any non-binding letter of intent) from the
prospective transferee and in good faith believes a binding agreement for the
Transfer is obtainable on the terms set forth in the Transfer Notice. The
Transfer Notice shall also include a copy of any written proposal, term sheet,
letter of intent, or other agreement related to the proposed Transfer. Ferring
agrees to maintain any Transfer Notice as confidential and use the information
related to the Transfer Notice solely with respect to the exercise of its right
of first refusal under this Section 5.2.

 

(c)     Upon receipt of the Transfer Notice, Ferring shall have ten (10)
Business Days (the “Notice Period”) to notify INVO in writing whether Ferring
wishes to enter into negotiations with INVO to purchase the Offered Assets (a
“Negotiation Notice”). If Ferring fails to provide a Negotiation Notice within
the Notice Period, INVO shall be free to accept the Third Party Offer on terms
that are equal to or superior to the terms set forth in the Transfer Notice
(subject to Section 11.3).

 

(d)     If INVO does not enter into an agreement with a Third Party within one
hundred twenty (120) days following the end of the Notice Period, INVO shall
again comply with the provisions of this Section 5.2 with respect to any
subsequent Third Party Offer.

 

(e)     If Ferring provides INVO a Negotiation Notice, Ferring shall engage in
good faith discussions with INVO for a period of at least sixty (60) Business
Days (the “Negotiation Period”). During the Negotiation Period, Ferring and INVO
shall undertake good faith discussions regarding Ferring’s interest to purchase
the Offered Assets on terms at least as favorable to INVO as those contained in
the Transfer Notice, and the Parties shall negotiate in good faith to finalize
an agreement or letter of intent that is mutually agreeable with respect to the
terms of such transaction. If the Parties do not enter into a written agreement
or letter of intent regarding the purchase of the Offered Assets during the
Negotiation Period, INVO shall be free to accept any Third Party Offer (subject
to Section 11.3) on terms that are superior to the terms set forth in the final
offer made by Ferring to INVO during the Negotiation Period.

 

 

 

-17-

--------------------------------------------------------------------------------

 

 

(f)     If INVO does not enter into an agreement with a Third Party within one
hundred twenty (120) days following the end of the Negotiation Period, INVO
shall again comply with the provisions of this Section 5.2 with respect to any
subsequent Third Party Offer.

 

ARTICLE 6
Product Purchases

 

Section 6.1     Manufacturing Requirements. Subject to the terms and conditions
of this Agreement and the terms of the agreement for the supply of Products by
INVO to Ferring substantially in the form attached hereto as Exhibit C (the
“Supply Agreement”), INVO shall be solely responsible for the Manufacture of,
and exclusive supply to, Ferring of Products ordered by Ferring, its Affiliates
or sublicensees in accordance with the terms of this Agreement for
Commercialization in the Field in the Territory.

 

ARTICLE 7
Financial Terms

 

Section 7.1     Upfront Payment. Ferring shall pay to INVO a one-time,
non-refundable and non-creditable upfront payment of Five Million U.S. Dollars
(US$5,000,000.00) on the Closing Date.

 

Section 7.2     Additional Product Payments.

 

(a)     Product. Ferring shall pay to INVO the supply price for each Product and
samples as set forth in the Supply Agreement.

 

(b)     Product Label Enhancement. Ferring shall pay to INVO a one-time,
non-refundable and non-creditable additional payment of Three Million U.S.
Dollars (US$3,000,000) within ten (10) Business Days following the date that the
FDA approves the Product Label Enhancement pursuant to Section 3.1 at least
three (3) years prior to the expiration of the Term.

 

Section 7.3     Taxes. Ferring may withhold from payment made to INVO under this
Agreement any tax required to be withheld by Ferring under the laws of the
country or jurisdiction where Ferring has commercially sold Products. If any tax
is withheld by Ferring, Ferring shall provide INVO receipts or other evidence of
such withholding and payment to the appropriate tax authorities on a timely
basis following that tax payment. Each Party agrees to cooperate with the other
Party in claiming refunds or exemptions from such deductions or withholdings
under any relevant agreement or treaty which is in effect. The Parties shall
discuss applicable mechanisms for minimizing such taxes to the extent possible
in compliance with Applicable Law. In addition, the Parties shall cooperate in
accordance with Applicable Laws to minimize indirect taxes (such as value added
tax, sales tax, consumption tax and other similar taxes) in connection with this
Agreement. Upon request, each Party shall use Commercially Reasonable Efforts to
cooperate with the other Party to mitigate, reduce or eliminate adverse tax
consequences to such other Party from changes in Applicable Law, the use of
present or future Affiliates of either Party to engage in transactions described
in or

 

 

 

-18-

--------------------------------------------------------------------------------

 

 

contemplated by this Agreement, or from other activities or transactions
described in or contemplated by this Agreement.

 

Section 7.4     Payment Method. All payments made by Ferring under this
Agreement shall be made in U.S. Dollars, and such payments shall be made by wire
transfer to one or more bank accounts to be designated in writing by INVO.

 

Section 7.5     Late Payments. Any payments or portions thereof due hereunder
that are not paid on the date such payments are due under this Agreement shall
bear interest at an annual rate equal to the lesser of: (a) one and one half
percentage points (1.5%) above the prime rate as published by Citibank, N.A.,
New York, New York, or any successor thereto, at 12:01 a.m. on the first day of
each Calendar Quarter in which such payments are overdue or (b) the maximum rate
permitted by Applicable Law; in each case calculated on the number of days such
payment is delinquent, compounded monthly.

 

ARTICLE 8
Regulatory Matters

 

Section 8.1     Compliance with Laws. Each Party shall, and shall cause each of
its Affiliates (and in the case of Ferring and its Affiliates, their
sublicensees) to, comply in all material respects with all Applicable Laws,
including all Regulatory Laws, that pertain to its activities under this
Agreement and, except as otherwise provided herein, each Party shall bear its
own cost and expense of such compliance. Without limiting the foregoing,
Ferring’s specifications for the text (including any trademarks, logos or other
graphics) for all marketing material used in connection with Product, and any
such marketing material for the Product provided by Ferring or its designee,
shall comply in all material respects with all Applicable Laws.

 

Section 8.2     Regulatory Approval. Each Party shall promptly report to the
other Party any and all communications with a Regulatory Authority regarding any
Regulatory

 

 

 

-19-

--------------------------------------------------------------------------------

 

 

Approval obtained for the Product anywhere in the world, including any and all
guidance, instructions, orders, and requirements issued by the Regulatory
Authority.

 

Section 8.3     Pharmacovigilance Agreement. On the Closing Date, the Parties
shall enter into a pharmacovigilance agreement substantially in the form
attached hereto as Exhibit C (the “Pharmacovigilance Agreement”).

 

Section 8.4     Quality Agreement. On the Closing Date, the Parties shall enter
into a quality agreement substantially in the form attached hereto as Exhibit D
(the “Quality Agreement”).

 

ARTICLE 9
Intellectual Property

 

Section 9.1     Ownership of Intellectual Property.

 

(a)     Each Party shall exclusively own all right, title and interest in and to
all inventions developed, made or conceived solely by the employees, agents,
consultants or contractors of such Party of its Affiliates in the course of
performing its activities under this Agreement and without relying on any
Confidential Information received from the other Party (such inventions with
respect to each Party, “Sole Inventions”).

 

(b)     All inventions developed, made or conceived jointly by employees,
agents, consultants or contractors of INVO or its Affiliates, and employees,
agents, consultants or contractors of Ferring or its Affiliates, shall be owned
jointly on the basis of each Party having an undivided interest in the whole
(“Joint Inventions”). Subject to Sections 2.1 and 5.1, each Party shall have the
right to use such Joint Inventions without a duty of seeking consent or
accounting to the other Party.

 

(c)     For purposes of determining ownership of inventions under this
Agreement, the determination of inventorship (inventions made or conceived)
shall be made in accordance with US Patent laws.

 

(d)     Each Party shall require all of its and its Affiliate’s employees to
assign all inventions that are developed, made or conceived by such employees
according to the ownership principles described in Section 9.1(c) free and clear
of all liens, encumbrances, charges, security interests, mortgages or other
similar restrictions. Each Party shall also require any agents or independent
contractors performing an activity pursuant to this Agreement to assign all
inventions that are developed, made or conceived by such agents or independent
contractors to INVO and/or Ferring according to the ownership principles
described in Section 9.1(c) free and clear of all liens, encumbrances, charges,
security interests, mortgages or other similar restrictions.

 

Section 9.2     Patent Filings, Prosecution and Maintenance.

 

(a)     The Parties agree to cooperate in the preparation, filing, prosecution
(including conducting any interferences, oppositions, reissue proceedings,
reexaminations, post-grant

 

 

 

-20-

--------------------------------------------------------------------------------

 

 

proceedings, and any other similar proceeding relating thereto) and maintenance
of all Patents and Patent applications under this Section 9.2, including
obtaining and executing necessary powers of attorney and assignments by the
named inventors, providing relevant technical reports to the filing Party
concerning the invention disclosed in such Patents and Patent applications,
obtaining execution of such other documents which are needed in the filing and
prosecution of such Patents and Patent applications, and shall cooperate with
the other Party so far as reasonably necessary with respect to furnishing all
information and data in its possession reasonably necessary to obtain or
maintain such Patents and Patent applications. This Section 9.2(a) shall survive
the termination or expiration of this Agreement.

 

(b)     INVO shall have the sole right and option (but not the obligation), at
its sole cost and expense, to prepare, file and prosecute (including conduct any
interferences, oppositions, reissue proceedings, reexaminations, post-grant
proceedings and any other similar proceeding relating thereto) any Patent
applications and to maintain any Patents for INVO’s Sole Inventions.

 

(c)      Ferring shall have the sole right and option (but not the obligation),
at its sole cost and expense, to prepare, file and prosecute (including conduct
any interferences, oppositions, reissue proceedings, reexaminations, post-grant
proceedings and any other similar proceeding relating thereto) any Patent
applications and to maintain any Patents for (i) Ferring’s Sole Inventions, in
Ferring’s name and (ii) Joint Inventions and to control any interferences,
oppositions, reissue proceedings, reexaminations, post-grant proceedings and any
other similar proceeding relating thereto; provided that, following consultation
with INVO and good faith reasonable consideration of any comments submitted to
Ferring by INVO, Ferring shall have the final decision making authority for the
matters set forth in this Section 9.2(c), at its sole cost and expense. INVO
agrees to cooperate with Ferring with respect to the preparation, filing and
maintenance of INVO’s Sole Inventions and Joint Inventions and related
interferences, oppositions, reissue proceedings, reexaminations, post-grant
proceedings and similar proceeding thereof. If required under Applicable Laws in
order for Ferring to control such interferences, oppositions, reissue
proceedings, reexaminations, post-grant proceedings and similar proceeding
relating to INVO’s Sole Inventions and the Joint Inventions, INVO shall join as
a party to such interferences, oppositions, reissue proceedings, reexaminations,
post-grant proceedings and similar proceeding.

 

Section 9.3     Extensions of Patent Term for Products. Ferring shall have the
sole right, but not the obligation, to seek, in INVO’s name if so required,
Patent term extensions, including any supplemental protection certificates and
the like available under Applicable Laws for the Product in the Territory. INVO
shall cooperate in connection with all such activities. Ferring, its agents and
attorneys will give due consideration to all suggestions and comments of INVO
regarding any such activities, including the choice of which Patent to apply

 

 

 

-21-

--------------------------------------------------------------------------------

 

 

term extensions to, but in the event of a disagreement between the Parties,
Ferring shall have the final decision-making authority.

 

Section 9.4     Enforcement of INVO Intellectual Property, INVO’s Sole
Inventions and Joint Inventions.

 

(a)     If Ferring brings any suit, action or proceeding under this Section 9.4,
INVO agrees to be joined as party plaintiff if necessary to prosecute the suit,
action or proceeding and to give Ferring reasonable authority to file and
prosecute the suit, action or proceeding; provided, however, that neither Party
will be required to transfer any right, title or interest in or to any property
to the other Party or any other party to confer standing on Ferring hereunder.

 

(b)     If either Party learns of any infringement or violation by a Third Party
of any INVO Intellectual Property (including INVO’s Sole Inventions or the Joint
Inventions) in the Territory, whether or not within the Field, it shall notify
the other Party as soon as practicable. Thereafter, Ferring shall have the sole
right (but not the obligation) to take the appropriate steps to enforce or
defend all INVO Intellectual Property (including INVO’s Sole Inventions or the
Joint Inventions) against Third Parties in the Field in the Territory. INVO will
provide reasonable assistance to Ferring, including by providing access to
relevant documents and other evidence and making its employees available,
subject to Ferring’s payment of any reasonable Out-of-Pocket Costs incurred by
INVO in providing such assistance. Any settlements, damages or other monetary
awards relating to such infringement or violation by a Third Party of any INVO
Intellectual Property in the Field (a “Recovery”) recovered by either Party will
be forwarded to Ferring (if not then previously paid to Ferring) and any such
Recovery pursuant to a suit, action or proceeding brought pursuant to this
Section 9.4 will be allocated first to the reasonable and documented costs and
expenses of Ferring, and second, all remaining Recoveries shall be paid fifty
percent (50%) to Ferring and fifty percent (50%) to INVO.

 

Section 9.5     Enforcement of Ferring Inventions. If either Party learns of any
infringement or violation by a Third Party of any Ferring’s Sole Inventions in
the Territory, it shall notify the other Party as soon as practicable.
Thereafter, Ferring shall have the sole right to enforce all Ferring’s Sole
Inventions against Third Parties. In no event shall INVO have any right to bring
any suit, action or proceeding with respect to any matter involving infringement
of any Ferring’s Sole Inventions. Any settlements, damages or other monetary
awards recovered pursuant to a suit, action or proceeding brought pursuant to
this Section 9.5 will belong to and be payable to Ferring.

 

Section 9.6     Defense of Infringement Claims.

 

If any Third Party asserts a claim, demand, action, suit or proceeding against a
Party (or any of its Affiliates), alleging that any Product, the use or practice
of the INVO Intellectual Property, INVO’s Sole Inventions or the Joint
Inventions infringes, misappropriates or violates the intellectual property
rights of any Person (any such claim, demand, action, suit or proceeding being
referred to as an “Infringement Claim”), the Party first having notice of the
Infringement Claim shall promptly notify the other Party thereof in writing
specifying the facts, to the extent known,

 

 

 

-22-

--------------------------------------------------------------------------------

 

 

in reasonable detail. With respect to any Infringement Claim in the Field in the
Territory, the Parties shall negotiate in good faith a resolution with respect
thereto. If the Parties cannot settle such Infringement Claim with the Third
Party within thirty (30) days after receipt of the notice pursuant to the notice
pursuant to this Section 9.6, then subject to indemnification requirements of
ARTICLE 10, the following shall apply:

 

(a)     In the case of any such Infringement Claim against either Party
individually or against both Ferring and INVO during the Term, in each case,
with respect to the Product in the Field in the Territory, Ferring shall assume
control of the defense of such Infringement Claim. INVO, upon request of Ferring
and if required by Applicable Law, agrees to join in any such litigation at
Ferring’s expense, and in any event to reasonably cooperate with Ferring at
Ferring’s expense. INVO will have the right to consult with Ferring concerning
such Infringement Claim and to participate in and be represented by independent
counsel in any litigation in which INVO is a party, at its own expense. Ferring
shall have the exclusive right to settle any Infringement Claim against Ferring
alone or against both Parties without the consent of INVO, unless such
settlement requires INVO to perform or refrain from performing any activity or
disclaim any Patent (in which case the consent of INVO shall be required). If
Ferring fails to assume control of the defense of such Infringement Claim, INVO
shall have the right (but not the obligation) to control the defense of such
Infringement Claim, and Ferring upon request of INVO and if required by
Applicable Law, agrees to join in any such litigation at INVO’s expense.

 

(b)     If either Party individually shall control of the defense of any such
Infringement Claim described in this Section 9.6, the other Party shall
cooperate, and shall cause its and its Affiliates’ employees to cooperate, with
the controlling Party in all reasonable respects in connection therewith,
including giving testimony and producing documents lawfully requested, and using
its reasonable efforts to make available to the controlling Party, at the
controlling Party’s cost, such employees who may be helpful with respect to such
suit, investigation, claim or other proceeding.

 

Section 9.7     Enforcement of INVO Trademark(s).

 

Each Party promptly after acquiring knowledge thereof shall notify the other
Party of any unauthorized attempt to use any of the INVO Trademark(s) used with
respect to the Product within the Territory, including any infringement or any
trademark which is substantially identical with or deceptively similar to any of
such INVO Trademark(s), or any legal action instituted against Ferring with
respect to Ferring’s use of any such INVO Trademark. Thereafter, INVO shall have
the right (but not the obligation) to take the appropriate steps to enforce such
INVO Trademark(s) against Third Parties. If INVO fails to enforce such INVO
Trademark(s) in the Territory within ninety (90) days (or such shorter period of
time as necessary to avoid any Party losing meaningful rights under Applicable
Law) of the date one Party has provided notice to the other Party pursuant
herein of such unauthorized attempt to use any of the INVO Trademark(s) or any
legal action instituted against Ferring with respect to Ferring’s use of any
such INVO Trademark, then Ferring shall have the right (but not the obligation),
at its own expense, to enforce such INVO Trademark(s) by counsel of its own
choice and INVO will have the right, at its own expense, to be represented in
any such action by counsel of its own choice. Ferring shall not, without the
prior

 

 

 

-23-

--------------------------------------------------------------------------------

 

 

written consent of INVO (in its sole discretion), enter into any compromise or
settlement relating to any enforcement action that Ferring may bring under this
Section 9.7 involving the INVO Trademark(s) that requires INVO to pay any sum of
money, or otherwise adversely affects the rights of INVO with respect to such
INVO Trademark(s) (including the rights to receive payments). Any settlements,
damages or other monetary awards solely relating to such enforcement of any INVO
Trademark(s) in the Territory (a “Trademark Recovery”) recovered by either Party
will be forwarded to Ferring (if not then previously paid to Ferring) and any
such Trademark Recovery pursuant to a suit, action or proceeding brought
pursuant to this Section 9.7 will be allocated first to the costs and expenses
of the Party bringing such enforcement action, and second, all remaining
Recoveries shall be shared equally between the Parties as follows: fifty percent
(50%) to Ferring and fifty percent (50%) to INVO.

 

ARTICLE 10
Indemnification

 

Section 10.1     Indemnification by INVO.

 

(a)     Scope. INVO shall indemnify and hold harmless Ferring and its Affiliates
and their respective directors, officers, employees and agents from and against
any and all Damages, arising out of or resulting from any claim, demand, action,
suit or proceeding brought by a Third Party (collectively, a “Claim”) based upon
or arising from: (i) any bodily injury, death or property damage resulting from
any actual or alleged defect in the Manufacture of any Product or from the
failure of any Product to conform to the applicable specifications (as set forth
in the Supply Agreement); (ii) any breach by INVO of any of its representations,
warranties or obligations under this Agreement; (iii) any violation by INVO of
Applicable Laws; (iv) any Development of the Product by INVO or any Affiliate;
(v) any Commercialization of the Product during the Term in the Territory with
respect to the operation of the INVO Clinics pursuant to Section 4.3; or
(vi) any gross negligence or willful act or omission of INVO or its Affiliates
or subcontractors or any of their respective employees or agents relating to the
activities in connection with this Agreement.

 

(b)     Defense. Ferring shall give INVO prompt written notice of any Claim with
respect to which INVO’s indemnification obligations apply, but any delay or
failure of such notice shall not excuse INVO’s indemnification obligations
except to the extent that INVO’s legal position is actually and materially
prejudiced thereby. INVO shall have the right to assume and control the defense
and settlement of any Claim; provided, however, that following conditions must
be satisfied: (i) INVO must provide to Ferring written acknowledgement to
Ferring of INVO’s obligation to indemnify Ferring hereunder against Damages that
may result from the Claim, and (ii) the Claim does not include damages other
than monetary damages for which indemnity hereunder is available, (iii) the
Claim does not relate to or arise in connection with any criminal proceeding,
action, indictment, criminal allegation or investigation, and (iv) if requested
by Ferring, INVO has reasonably demonstrated INVO’s financial ability to pay for
the defense of such Claim and to satisfy the full amount of any Damages that may
result from such Claim. Ferring shall have the right to participate in the
defense of the Claim at its own expense, but in any event shall cooperate with
INVO in the investigation and defense of the Claim.

 

 

 

-24-

--------------------------------------------------------------------------------

 

 

(c)     Settlement. If INVO is entitled to, and does, assume and control the
defense and settlement of any Claim with respect to which its indemnification
obligations apply, then INVO shall not settle such Claim without Ferring’s prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed), unless (i) the sole relief provided in such settlement is monetary
in nature and shall be paid in full by INVO and (ii) such settlement does not
include any finding or admission of a violation by Ferring of any Applicable
Laws or Third Party’s rights.

 

Section 10.2     Indemnification by Ferring.

 

(a)     Scope. Ferring shall indemnify and hold harmless INVO and its Affiliates
and their respective directors, officers, employees and agents from and against
any Damages arising out of or resulting from any Claim based upon or arising
from: (i) any breach by Ferring of any of its representations, warranties or
obligations under this Agreement; (ii) any violation by Ferring of Applicable
Laws; (iii) Commercialization of the Product during the Term in the Territory
and remaining Product inventory after the Term (as but only to the extent not
involving any failure by INVO to supply the Product in accordance with the terms
and conditions of the Supply Agreement); (iv) Ferring assuming manufacturing of
Product per clause (c) of Section 2.1 of this Agreement or Step-In Supply
Agreement, solely as and to the extent Ferring is indemnified for any such
Damages from the applicable supplier under a Step-In Supply Agreement; or (v)
any gross negligence or willful act or omission of Ferring, its Affiliates or
its sublicensees or any of their respective employees or agents relating to the
activities in connection with this Agreement.

 

(b)     Defense. INVO shall give Ferring prompt written notice of any Claim with
respect to which Ferring’s indemnification obligations apply, but any delay or
failure of such notice shall not excuse Ferring’s indemnification obligations
except to the extent that Ferring’s legal position is actually and materially
prejudiced thereby. Ferring shall have the right to assume and control the
defense and settlement of any such Claim; provided, however, that following
conditions must be satisfied: (i) Ferring must provide to INVO written
acknowledgement to INVO of Ferring’s obligation to indemnify INVO hereunder
against Damages that may result from the Claim, and (ii) the Claim does not
include damages other than monetary damages for which indemnity hereunder is
available, (iii) the Claim does not relate to or arise in connection with any
criminal proceeding, action, indictment, criminal allegation or investigation,
and (iv) if requested by INVO, Ferring has reasonably demonstrated Ferring’s
financial ability to pay for the defense of such Claim and to satisfy the full
amount of any Damages that may result from such Claim. INVO shall have the right
to participate in the defense of the Claim at its own expense, but in any event
shall cooperate with Ferring in the investigation and defense of the Claim.

 

(c)     Settlement. If Ferring is entitled to, and does, assume and control the
defense and settlement of any Claim with respect to which its indemnification
obligations apply, then Ferring shall not settle such Claim without INVO’s prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed), unless (i) the sole relief provided in such settlement is monetary
in nature and shall be paid in full by Ferring and (ii) such settlement does not
include any finding or admission of a violation by INVO of any Applicable Laws
or Third Party’s rights.

 

 

 

-25-

--------------------------------------------------------------------------------

 

 

Section 10.3     Waiver. Any waiver by an indemnified Party of its rights under
this ARTICLE 10 must be set forth expressly and in writing in order to be
effective.

 

Section 10.4     Insurance. Each Party shall maintain insurance with
creditworthy insurance companies or self-insure in accordance with Applicable
Laws.

 

ARTICLE 11
Representations and Warranties

 

Section 11.1     General Corporate Matters. Each Party hereby represents and
warrants to the other Party that:

 

(a)     Organization and Power. It is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization. It has all requisite power and authority to
conduct its business and engage in the transactions provided for in this
Agreement.

 

(b)     Authorization and Validity of Agreements. The execution, delivery and
performance by it of this Agreement, and the consummation by it of the
transactions contemplated hereby, have been duly authorized and approved by all
necessary corporate or equivalent action on its part. This Agreement has been
duly executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or other laws
relating to or affecting creditors’ rights generally and by general equity
principles.

 

(c)     Absence of Conflicts. The execution, delivery and performance by it of
this Agreement, and the consummation by it of the transactions contemplated
hereby, do not and will not: (i) violate any Applicable Laws; (ii) conflict
with, or result in the breach of any provision of, its certificate or
articles of incorporation, bylaws or equivalent organizational documents;
(iii) result in the creation of any lien or encumbrance of any nature upon any
property being transferred or licensed by it pursuant to this Agreement; or
(iv) violate, conflict with, result in the breach or termination of, or
constitute a default under (or event which, with notice, lapse of time or both,
would constitute a default under), any permit, contract or agreement to which it
is a party or by which any of its properties or businesses are bound.

 

(d)     Consents. No authorization, consent or approval of, or notice to or
filing with, any Governmental Authority is required for the execution, delivery
and performance by it of this Agreement (excluding approvals of Regulatory
Authorities as contemplated herein).

 

Section 11.2     Intellectual Property Matters. INVO hereby represents and
warrants to Ferring that:

 

(a)     Ownership. INVO or its Affiliates have sole and exclusive ownership of
INVO Intellectual Property. INVO has not granted to any Person other than
Ferring a license, covenant not to sue or similar right with respect to any
component of the INVO Intellectual Property in the

 

 

 

-26-

--------------------------------------------------------------------------------

 

 

Field in the Territory. The INVO Intellectual Property in the Field in the
Territory is free of any lien, covenant, easement, lease, sublease, option,
encumbrance, security interest, mortgage, pledge or claim of any nature,
including limitations on transfer or any subordination arrangement in favor of a
Third Party.

 

(b)     Solvency. INVO and its Affiliates, on a consolidated basis, are able to
pay their debts as they become due in the ordinary course of business, are
solvent (because their financial condition is such that the sum of their debts
is less than the fair value of their assets), and have adequate capital to carry
on their businesses.

 

(c)     Patents. Schedule 1 sets forth a complete and correct list of all INVO
Patents owned or otherwise Controlled by INVO and its Affiliates as of the
Effective Date, and, except as set forth on Schedule 1, INVO, together with its
Affiliates, is the sole and exclusive owner of, and has the sole right, title
and interest in and to, the INVO Patents listed on Schedule 1 (as updated from
time to time) and the related Know-How.

 

(d)     No Additional IP. To INVO’s actual knowledge (not Knowledge), there is
no intellectual property right, and in particular no INVO Patents, owned by or
licensed to INVO or its Affiliates other than the INVO Intellectual Property,
that are necessary for Ferring or its Affiliates and sublicensees to Develop and
Commercialize the Product in the Territory as set forth herein.

 

(e)     Third Party Obligations. INVO and its Affiliates are not subject to any
payment obligations to Third Parties as a result of the execution or performance
of this Agreement.

 

(f)     Data and Information. INVO has furnished or made available to Ferring
all material information that is in INVO’s or its Affiliates’ possession
concerning the INVO Intellectual Property and Product relevant to the safety,
efficacy, or CMC data thereof, and all Regulatory Documentation, Data and other
correspondence with Regulatory Authorities relating to the Product, and to
INVO’s Knowledge, such information is accurate, complete and true in all
material respects.

 

(g)     Non-Infringement. As of the Effective Date and to INVO’s actual
knowledge (not Knowledge), the use, manufacture, marketing, sale, promotion,
importation, distribution and Commercialization of the Product in the Field in
the Territory do not infringe, violate or misappropriate the intellectual
property rights of any Person.

 

(h)     IP Claims. As of the Effective Date, no Person has made, nor has INVO
received, nor to the actual knowledge (not Knowledge) of INVO has any Person
threatened, any written or oral, claim of ownership, inventorship or Patent
infringement, or any other claim of intellectual property misappropriation or
violation, from any Third Party (including by current or former officers,
directors, employees, consultants, or personnel of INVO or any predecessor) with
respect to the INVO Intellectual Property, or initiated a lawsuit against INVO,
in any case (i) challenging the ownership, validity or enforceability of any of
the INVO Intellectual Property in the Field in the Territory, (ii) alleging that
the license, use or practice of them infringes, violates or

 

 

 

-27-

--------------------------------------------------------------------------------

 

 

misappropriates: (A) the intellectual property rights of any Person; or (B) the
rights of any Third Party, or (iii) seeking to enjoin or restrain such use or
practice. INVO has no knowledge that any Person intends to assert such a claim
or initiate such a lawsuit, or that any Person has a valid basis to do so.

 

(i)     Claims. There are no claims, litigations, suits, actions, disputes,
arbitrations, or legal, administrative or other proceedings or governmental
investigations pending or, to INVO’s actual Knowledge, threatened against INVO,
nor is INVO a party to any judgment or settlement, which would be reasonably
expected to adversely affect or restrict the ability of INVO to consummate the
transactions contemplated under this Agreement and to perform its obligations
under this Agreement, or which would affect the INVO Intellectual Property, or
INVO’s Control thereof, or the Product.

 

(j)     Infringement by Others. As of the Effective Date and to the Knowledge of
INVO, INVO has no reason to believe that any Person has infringed, violated or
misappropriated any of the INVO Intellectual Property in the Field in the
Territory.

 

(k)     No Other Warranties. Except as set forth in this Agreement or the Supply
Agreement, INVO makes no other warranties express or implied, including the
warranty of merchantability and warranty of fitness for a particular purpose,
with respect to the Product.

 

Section 11.3     INVO Covenants.

 

(a)     INVO will not, and will cause its Affiliates not to (i) license, sell,
assign or otherwise transfer to any Person any INVO Intellectual Property
licensed to Ferring under this Agreement in the Territory (or agree to do any of
the foregoing) or (ii) incur or permit to exist, with respect to any INVO
Intellectual Property licensed to Ferring under this Agreement in the Territory,
any lien, encumbrance, charge, security interest, mortgage, liability, grant of
license to Third Parties or other restriction (including in connection with any
indebtedness). This Section 11.3(a) does not restrict the activities described
under Section 5.2.

 

(b)     INVO will maintain adequate capacity at its and any subcontractor’s
Manufacturing facilities to satisfy Ferring’s requirements for Product with
commercially reasonable lead times in accordance with the Supply Agreement.

 

(c)     INVO will, and will require its Affiliates and permitted subcontractors
to, comply with all Applicable Laws in its and their Development, Manufacture
and Commercialization of Product, including where appropriate GMP, GCP and GLP
(or similar standards).

 

(d)     Neither INVO nor any of its Affiliates will effect any corporate
restructuring or enter into any new agreement, transfer ownership of the INVO
Intellectual Property licensed to Ferring under this Agreement, INVO’s Sole
Inventions or INVO’s interest in the Joint Intellectual Property, or obligate
itself to any Third Party, or amend an existing agreement with a Third Party,

 

 

 

-28-

--------------------------------------------------------------------------------

 

 

in each case, in a manner that restricts, limits, or encumbers the rights
granted to Ferring under this Agreement.

 

(e)     INVO will not transfer any INVO Intellectual Property licensed to
Ferring under this Agreement in the Territory to any entity other than a
wholly-owned subsidiary, and INVO shall either (i) cause any such subsidiary to
remain a wholly-owned subsidiary or (ii) prior to the date any such subsidiary
is no longer wholly-owned by INVO, cause any such subsidiary to transfer back
all rights with respect to any INVO Intellectual Property licensed to Ferring
under this Agreement in the Territory that such entity owns or otherwise
Controls. This Section 11.3(e) does not restrict a Transfer permitted under
Section 5.2.

 

(f)     INVO will update Schedule 1 from time to time to include any Patents
that are necessary or useful to Develop or Commercialize the Product in the
Field in the Territory (including, for the avoidance of doubt, any Patents
Covering the INVO Sole Inventions and INVO’s interest in any Joint Inventions);
provided that, regardless of INVO’s failure to update such Schedule 1, such
Patents shall be deemed to be included in the definition of INVO Patents.

 

(g)     Subject to Section 15.12, INVO will not, and will cause its Affiliates
not to, assign any INVO Intellectual Property licensed to Ferring under this
Agreement in the Territory to any Third Party or Affiliate.

 

(h)     INVO and its Affiliates will operate the business involving the sales of
Products in the ordinary course consistent with past practice, including not
granting any financial discounts or other comparable inducements to any Third
Party out of the ordinary course for the purpose of accelerating sales of
Products prior to the Effective Completion Date.

 

ARTICLE 12     
Confidentiality and Publicity

 

Section 12.1     Confidentiality. In the course of their activities pursuant to
this Agreement, the Parties anticipate that they may disclose Confidential
Information to one another and that either Party may, from time to time, be a
disclosing Party or a recipient of Confidential Information. The Parties wish to
protect such Confidential Information in accordance with this Section 12.1. The
provisions of this Section 12.1 shall apply to disclosures furnished to or
received by a Party and its agents and representatives (which may include agents
and representatives of its Affiliates) both prior to and after the Effective
Date. Each Party shall advise its agents and representatives of the requirements
of this Section 12.1 and shall be responsible to ensure their compliance with
such provisions.

 

(a)     Definition of Confidential Information. For purposes hereof,
“Confidential Information” with respect to a disclosing Party means all
Proprietary Information, in any form or media, concerning the disclosing Party
or its Affiliates that the disclosing Party.

 

(b)     or its Affiliates furnish to the recipient, whether furnished before or
after the date hereof, and all notes, analyses, compilations, studies and other
materials, whether prepared by the

 

 

 

-29-

--------------------------------------------------------------------------------

 

 

recipient or others, that contain or reflect such Proprietary Information;
provided, however, that Confidential Information does not include information
that (i) is or hereafter becomes generally available to the public other than as
a result of a disclosure by the recipient, (ii) was already known to the
recipient prior to receipt from the disclosing Party as evidenced by prior
written documents in its possession not subject to an existing confidentiality
obligation to the disclosing Party, (iii) is disclosed to the recipient on a
non-confidential basis by a person who is not in default of any confidentiality
obligation to the disclosing Party, (iv) is independently developed by or on
behalf of the recipient without reliance on the Confidential Information
received hereunder, or (v) is required to be submitted to a governmental agency
for the purpose of obtaining product approval, provided that the recipient will
make a good faith attempt to obtain confidential treatment of the information by
such agency. The contents of this Agreement shall be deemed to be Confidential
Information of each Party. For clarity, Confidential Information shall not
include clinical data contained in clinical reports that are not permitted under
Applicable Laws to be redacted.

 

(c)     Treatment of Confidential Information. The recipient of Confidential
Information shall (i) use such Confidential Information solely and exclusively
in connection with the discharge of its obligations under this Agreement and
(ii) not disclose such Confidential Information without the prior written
consent of the disclosing Party to any Person other than those of its and/or its
Affiliates’ agents and representatives who need to know such Confidential
Information in order to accomplish the objectives for which it was disclosed.
Notwithstanding the foregoing, if the recipient of Confidential Information
becomes legally compelled to disclose any Confidential Information in order to
comply with Applicable Laws or with an order issued by a court or regulatory
body with competent jurisdiction, the recipient shall (x) provide prompt written
notice to the disclosing Party so that the disclosing Party may seek a
protective order or other appropriate remedy or waive its rights under this
Section 12.1; and (y) disclose only the portion of Confidential Information that
is legally required to furnish; provided that, in connection with such
disclosure, the recipient shall use Commercially Reasonable Efforts to obtain
assurance that confidential treatment will be given with respect to such
Confidential Information. The disclosing Party shall be entitled to require the
return of Confidential Information or elect to accept a certificate of
destruction. If any Party is required to file this Agreement with any
Governmental Authority, such Party shall redact the terms of this Agreement to
the extent possible in order to keep particularly sensitive provisions
confidential.

 

(d)     Return and Destruction. Upon the termination or expiration of this
Agreement, upon the request of the disclosing Party, the recipient of
Confidential Information shall promptly redeliver to the disclosing Party all
Confidential Information provided to the recipient in tangible form or, with the
consent of the disclosing Party, destroy the same and certify in writing that
such destruction has occurred; provided, however, that nothing in this Agreement
shall require the alteration, modification, deletion or destruction of computer
backup tapes made in the ordinary course of business. All notes or other work
product prepared by the recipient based upon or incorporating Confidential
Information of the disclosing Party shall be destroyed, and such destruction
shall be certified in writing to the disclosing Party. Notwithstanding the
foregoing, legal counsel to the recipient shall be permitted to retain in its
files one copy of all Confidential Information to evidence the scope of and to
enforce the Party’s obligation of confidentiality under

 

 

 

-30-

--------------------------------------------------------------------------------

 

 

this Section 12.1. Records will be maintained by each Party and supplied to the
other Party as required by Applicable Law.

 

(e)     Term of Obligation. The obligations under this Section 12.1 shall remain
in effect from the date hereof through the fifth (5th) anniversary of the
expiration or termination of this Agreement.

 

Section 12.2     Publicity. The Parties agree to issue the mutually agreed upon
press releases for each of Ferring and INVO after the Effective Date attached
hereto as Exhibit E (the “Press Releases”). Neither Party shall issue any press
release or otherwise publicize this Agreement or any transactions contemplated
by this Agreement on or following the Effective Date without the prior written
consent of the other Party, which consent shall not be unreasonably withheld,
conditioned or delayed; provided, however, that consent shall not be required in
connection with disclosures (a) required by Applicable Law, (b) relating to
previously disclosed information, (c) expressly authorized by Section 12.1 and
(d) made by Ferring in furtherance of its Commercialization of the Product. In
the event of a required press release or other public announcement, the Party
making such announcement shall provide the other Party with a copy of the
proposed text prior to such announcement.

 

ARTICLE 13
Record-keeping and Audits

 

Section 13.1     Records Retention. INVO shall maintain or, with respect to
third-party manufacturers, cause to maintain reasonably detailed records of
Manufacturing information for the Product and any other information necessary to
comply with Applicable Laws or this Agreement. Ferring and its Affiliates shall
maintain its sales records for at least three (3) years following the date of
sale, and INVO shall maintain its Manufacturing records for at least seven (7)
years following the date of completion of Manufacturing.

 

ARTICLE 14
Term and Termination

 

Section 14.1     Term. This Agreement shall become effective as of the Effective
Date. Subject to the satisfaction of the conditions precedent to the Closing
Date, the initial term of this Agreement shall commence on the Closing Date and
unless terminated earlier in accordance with this Agreement, shall continue in
effect until December 31, 2025 (the “Initial Term”). Thereafter, the Initial
Term shall automatically be renewed for successive three (3) year periods (each,
a “Renewed Term” and collectively with the Initial Term, the “Term”), unless,
subject to Section 3.1, Ferring has not achieved [*] of the applicable Minimum
Annual Target on average during the calendar years [*] in the Initial Term, in
which case INVO shall be entitled, in its sole discretion, to provide Ferring
with written notice no later than [*] days before the end of the Initial Term
that it does not want to enter into a Renewed Term (the “INVO Non-Renewal”) and
then this Agreement shall terminate at the end of the Initial Term. This
Agreement may be terminated before expiration of the Initial Term and/or the
applicable

 

 

 

-31-

--------------------------------------------------------------------------------

 

 

Renewed Term only by mutual agreement of the Parties in writing or in accordance
with Section 14.2.

 

Section 14.2     Rights of Termination.

 

(a)     Termination for Material Breach. In the event that a Party commits a
material breach of this Agreement or the Supply Agreement (other than payment
obligations), and such material breach is not cured within sixty (60) days (or
such other time period as mutually agreed by the Parties), or a breach of its
undisputed payment obligations under this Agreement that is not cured within
thirty (30) days, after such Party receives written notice from the
non-breaching Party, which notice shall specify the nature of the breach and
demand its cure, the non-breaching Party may terminate this Agreement upon
written notice to the breaching Party, subject to the following:

 

(i)     Notwithstanding the foregoing, if a material breach is other than a
payment obligation and is not reasonably susceptible to cure within the cure
period specified in Section 14.2(a), the non-breaching Party’s right of
termination shall be suspended only if, and for so long as, (i) the breaching
Party has provided to the non-breaching Party a written plan that is reasonably
calculated to effect a cure, and (ii) the breaching Party commits to and does
carry out such plan; provided, however, that, unless otherwise mutually agreed
by the Parties in such plan, in no event shall such suspension of the
non-breaching Party’s right to terminate extend beyond sixty (60) days after the
original cure period.

 

(ii)     This Section 14.2 sets forth the exclusive basis for termination of
this Agreement by a Party based on a breach by another Party.

 

(iii)     Any attorneys’ fees resulting from a Dispute arising under this
Section 14.2(a) shall be borne solely by the Party against which judgment is
declared pursuant to Section 15.3.

 

(b)     Ferring Right of Termination for Convenience. Ferring may terminate this
Agreement upon ninety (90) days prior written notice to INVO hereunder at any
time after the upfront payment is paid to INVO pursuant to Section 7.1.

 

(c)     Bankruptcy. This Agreement may be terminated by written notice by a
Party at any time during the Term if the other Party shall file in any court or
agency, pursuant to any statute or regulation of any state or country, a
petition in bankruptcy or other Insolvency Event or for reorganization or for an
arrangement or for the appointment of a receiver or trustee of that Party or of
its assets, or if the other Party shall be served with an involuntary petition
against it, filed in any insolvency proceeding, and such petition shall not be
dismissed within sixty (60) days after the filing thereof, or if the other Party
shall propose or be a Party to any dissolution or liquidation, or if the other
Party shall make a general assignment for the benefit of its creditors.

 

(d)     Termination Prior to Closing Date. Each Party has the right, but not the
obligation, to terminate this Agreement with immediate effect by written notice
to the other Party

 

 

 

-32-

--------------------------------------------------------------------------------

 

 

if (i) such Party is not in breach of this Agreement and (ii) the Closing Date
does not occur within seventy-five (75) days following the Effective Date.

 

Section 14.3     Surviving Rights and Obligations. Notwithstanding any provision
herein to the contrary, any rights or obligations otherwise accrued hereunder
(including any accrued payment obligation) and obligations to perform certain
actions upon expiration or termination of this Agreement, shall survive the
expiration or termination of this Agreement. Further, the rights and obligations
of the Parties set forth in the following Sections and Articles shall survive
the expiration or termination of this Agreement, in addition to those other
terms and conditions that are expressly stated to survive termination or
expiration of this Agreement: Sections 9.1 and 9.2(a) and Articles 10, 12, 13,
14 and 15.

 

Section 14.4     Effect of Expiration or Termination; Remaining Inventory.

 

(a)     Subject to Section 14.1(a), upon expiration or termination of this
Agreement, neither Party shall have any further rights or obligations hereunder
in the Territory except pursuant to provisions that expressly survive such
expiration or termination.

 

(b)     Upon termination of this Agreement, subject to this Section 14.4,
Ferring shall immediately discontinue and cease all use of any INVO trademark(s)
and INVO Intellectual Property except to the extent permitted by Section 14.4
(c) below.

 

(c)     Upon expiration or termination of this Agreement, other than a
termination for convenience under Section 14.2(b) or a termination due to a
default by Ferring, Ferring and its Affiliates shall be permitted to import,
market, promote, distribute, use, offer to sell and sell their remaining
inventories of Product in the Territory for one hundred and eighty (180) days
after the expiration date and, for such purpose, the Product License shall
continue in effect but shall be non-exclusive in the Territory and all
limitations, restrictions and indemnification obligations imposed by this
Agreement with respect to the Commercialization of the Product shall apply with
respect to the sale of such remaining inventory. INVO shall be entitled to, but
is not obligated to, repurchase Ferring’s inventories of Product held by Ferring
and its Affiliates at their cost for such inventories in the event of a
termination due to default by Ferring.

 

(d)     Upon expiration or termination of this Agreement for any reason other
than a default by INVO, for ninety (90) days after the expiration or
termination, Ferring shall use Commercially Reasonable Efforts to transition any
customers for the Product in the Territory to INVO and otherwise facilitate the
orderly transition of the distribution of the Product in the Territory from
Ferring to INVO or tis designee.

 

(e)     Upon termination of this Agreement by Ferring pursuant to Sections
14.2(b), a termination for Force Majeure pursuant to Section 15.14, or
expiration of this Agreement due to an INVO Non-Renewal, Ferring shall provide
INVO with a list of all then-existing customers, of the Product in the
Territory.

 

 

 

-33-

--------------------------------------------------------------------------------

 

 

(f)     Upon expiration or termination of this Agreement, Ferring shall retain
all right and title to any trademark(s) registered by Ferring relating to the
Commercialization of the Product in the Field in the Territory pursuant to
Section 2.3.

 

 

ARTICLE 15
Miscellaneous

 

Section 15.1     Entire Agreement; Amendments. This Agreement, including the
Exhibits and Schedules hereto and the Supply Agreement, constitute the entire
agreement between the Parties concerning its subject matter and supersedes all
previous negotiations, agreements and commitments with respect thereto, as of
the Effective Date, with the exception of the Confidentiality Agreement dated
November 10, 2017 by and between INVO and Ferring. This Agreement shall not be
released, discharged, amended or modified in any manner except by a written
instrument signed by duly authorized officers or representatives of each of the
Parties. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein.

 

Section 15.2     Governing Law. Any claim or controversy relating in any way to
this Agreement shall be governed by and interpreted exclusively in accordance
with the laws of the State of New York, without regard to the conflicts of law
principles thereof. This Agreement shall not be governed by the United Nations
Convention on Contracts for the International Sale of Goods of April 11, 1980.

 

Section 15.3     Dispute Resolution.

 

The Parties shall attempt in good faith to resolve any dispute or claim between
them arising out of or relating to this Agreement (“Dispute”) promptly by
negotiations between executives or other representatives of the Parties with
authority to resolve the Dispute. If a Dispute should arise, such
representatives shall confer in person or by telephone at least once and attempt
to resolve the matter. Such conference shall take place within thirty (30) days
of a written request therefor at a mutually agreed time and location.

 

In connection with any Dispute, the Parties agree:

 

(a) If the Dispute is solely with respect to an alleged breach of payment
obligations under Sections 7.1 and 7.2 of this Agreement and is not settled
within ten (10) days of the conference or time to confer described above, then
each Party hereby irrevocably and unconditionally consents to submit such
Dispute to binding arbitration, to be held in New York, New York in accordance
with the Commercial Arbitration Rules and the Expedited Procedures of the
American Arbitration Association then in effect.

 

(b) If the Dispute (other than solely with respect to an alleged breach of
payment obligations under Sections 7.1 and 7.2 of this Agreement) is not settled
within sixty (60) days of

 

 

 

-34-

--------------------------------------------------------------------------------

 

 

the conference or time to confer described above, then each Party hereby
irrevocably and unconditionally (i) consents to submit to the exclusive
jurisdiction of the state and federal courts located in New York, New York, for
any actions, suits or proceedings arising out of or relating to this Agreement
and the transactions contemplated hereby and (ii) waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby in the state and federal courts of New
York, New York, and agrees not to plead or claim in any such court that any such
action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

 

(c) In addition, during the pendency of any Dispute under this Agreement
initiated before the end of any applicable cure period, (i) this Agreement will
remain in full force and effect, (ii) the provisions of this Agreement relating
to termination will not be effective, (iii) the time periods for cure as to any
termination notice given prior to the initiation of the arbitration or court
proceeding, as applicable, will be tolled, and (iv) neither of the Parties will
issue a notice of termination pursuant to this Agreement based on the subject
matter of the arbitration or court proceeding, as applicable, (and no effect
will be given to previously issued termination notices), until the arbitrator(s)
or court, as applicable, has confirmed the existence of the facts claimed by a
Party to be the basis for the asserted material breach.

 

Section 15.4     Partial Illegality. If any provision of this Agreement or the
application thereof to any Party or circumstances shall be declared void,
illegal or unenforceable, the remainder of this Agreement shall be valid and
enforceable to the extent permitted by Applicable Laws. In such event, the
Parties shall use their Commercially Reasonable Efforts to replace the invalid
or unenforceable provision by a provision that, to the extent permitted by the
Applicable Laws, achieves the purposes intended under the invalid or
unenforceable provision. Any deviation by any Party from the terms and
provisions of this Agreement necessary to comply with Applicable Laws shall not
be considered a breach of this Agreement.

 

Section 15.5     Waiver of Compliance. No provision of this Agreement shall be
waived by any act, omission or knowledge of a Party or its agents or employees,
except by an instrument in writing expressly waiving such provision and signed
by a duly authorized officer of the waiving Party, which waiver shall be
effective only with respect to the specific obligation and instance described
therein.

 

Section 15.6     Notices. All notices and other communications in connection
with this Agreement shall be in writing and shall be sent to the respective
Parties at the following addresses, or to such other addresses as may be
designated by the Parties in writing from time to time in accordance with this
Section 15.6, by registered or certified mail, postage prepaid, or by express
courier service, service fee prepaid, or by facsimile with a hard copy to follow

 

 

 

-35-

--------------------------------------------------------------------------------

 

 

via mail or express courier service, or by email upon confirmed delivery sent by
the recipient in return in accordance with this Section 15.6.

 

To INVO or Bio X Cell:

INVO Bioscience Inc.

407 R Mystic Ave

Suite 34C

Medford, MA 02155

Attention: Kathleen Karloff

Phone No.: 508-277-9817
Email: Katiekarloff@INVOBioscience.com

And:

Bio X Cell, Inc.

407 R Mystic Ave

Suite 34C

Medford, MA 02155

Attention: Kathleen Karloff

Phone No.: 508-277-9817
Email: Katiekarloff@INVOBioscience.com

 

With a copy to:

 

Shulman Rogers

12505 Park Potomac Avenue

6th Floor

Potomac, MD 20854

Attn: Scott Museles

(301) 230 5200, F (301) 230-2891

 

 

 

To Ferring:

Ferring International Center S.A.

Chemin de la Vergognausaz 50

1162 St-Prex

Switzerland

Attention: General Counsel

 

 

 

 

With a copy to:

 

Dechert LLP

1900 K Street, NW

Washington D.C. 20006

Fax number:     (202) 261-3333

Tel number:     (202) 261-3440

Attention:      David E. Schulman

 

 

 

-36-

--------------------------------------------------------------------------------

 

 

All notices shall be deemed given and received (a) if delivered by hand,
immediately, (b) if sent by mail, three (3) Business Days after posting, (c) if
delivered by express courier service, one (1) Business Days in the jurisdiction
of the recipient, (d) if sent by fax, at the time shown in the confirmed
electronic receipt, or on the first Business Day thereafter if the notice is
sent on other than a Business Day, or (e) if sent by email, the date indicated
as being sent in the recipient’s email browser.

 

Section 15.7     Limitation on Liability. NOTWITHSTANDING THE FOREGOING, IN NO
EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY CONSEQUENTIAL, INDIRECT,
SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES UNDER THIS AGREEMENT, EXCEPT TO THE
EXTENT THE DAMAGES RESULT FROM A PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS,
GROSS NEGLIGENCE, WILLFUL MISCONDUCT, INTENTIONAL BREACH OF A MATERIAL TERM OF
THIS AGREEMENT OR ARE PAYABLE IN CONNECTION WITH A PARTY’S INDEMNIFICATION
OBLIGATIONS UNDER ARTICLE 10 FOR LIABILITY OWED TO THIRD PARTIES.

 

Section 15.8     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument. Counterparts may be exchanged in
PDF or other electronic format.

 

Section 15.9     Further Assurances. From time to time, as and when requested by
any Party, the other Party shall execute and deliver, or cause to be executed
and delivered, all such documents and instruments and shall take, or cause to be
taken, all such further actions as such other Party may reasonably deem
necessary or desirable to carry out the intentions of the Parties embodied in
this Agreement.

 

Section 15.10     Injunctive Relief. The Parties acknowledge and agree that, in
addition to any other remedies available in law or equity, either Party may be
entitled to temporary and permanent injunctive relief in the event of a material
breach under this Agreement.

 

Section 15.11     Jointly Prepared. This Agreement has been prepared jointly and
shall not be strictly construed against either Party. Ambiguities, if any, in
this Agreement shall not be construed against any Party, irrespective of which
Party may be deemed to have authored the ambiguous provision.

 

Section 15.12     Assignment. A Party shall not have the right to assign, by
operation of law or otherwise, any of its rights or obligations under this
Agreement without the prior

 

 

 

-37-

--------------------------------------------------------------------------------

 

 

written consent of the other Party, except that each Party upon notice to the
other Party shall be permitted, without any need for the other Party’s consent,
to assign any of its rights and/or obligations hereunder in whole or in part to
its Affiliates, provided that each Party remains liable for the performance of
its obligations hereunder. Any assignment not in accordance with this
Section 15.12 shall be void. Notwithstanding anything to the contrary contained
herein, any merger to which a Party is the surviving entity in such merger shall
not be deemed to be an assignment for purposes of this Agreement. This Agreement
is binding on and inures to the benefit of the Parties and their respective
permitted successors and permitted assigns.

 

Section 15.13     Relationship of Parties. Each Party to this Agreement is an
independent contractor, and nothing in this Agreement shall be construed to give
either Party the power or authority to act for, bind, or commit the other Party
in any way. Nothing herein shall be construed to create the relationship of
partners, principal and agent, or joint-venture partners between the Parties.
Employees and agents of one Party are not employees or agents of the other
Party, shall not hold themselves out as such, and shall not have any authority
or power to bind the other Party to any contract or other obligation.

 

Section 15.14     Force Majeure. If the performance of any obligation under this
Agreement other than the making of a payment due is prevented, restricted or
interfered with by reason of any Force Majeure event, then the Party so affected
shall be excused, upon giving prior written notice to the other Party, from such
performance to the extent of such prevention, restriction or interference,
provided that the Party so affected shall use reasonable commercial efforts to
avoid or remove such causes of nonperformance and shall continue performance to
the extent reasonably possible and, in any event, at such time as the Force
Majeure conditions come to an end. If the Force Majeure conditions prevent
performance completely and such prevention continues for more than one hundred
and eighty days (180) days, then the Parties shall attempt to negotiate a
mutually acceptable compromise within the spirit and intent of this Agreement.
If they are unable to reach a mutually acceptable compromise within ninety
(90) days and if performance is still completely prevented at the end of that
time, then the Party who is not affected by the Force Majeure conditions shall
have the option, by delivery of written notice of termination to the affected
Party, to terminate this Agreement with immediate effect.

 

Section 15.15     Severability. If any one or more of the terms or provisions of
this Agreement is held by a court of competent jurisdiction or arbitrator to be
void, invalid or unenforceable in any situation in any jurisdiction, such
holding shall not affect the validity or enforceability of the remaining terms
and provisions hereof or the validity or enforceability of the invalid, void or
unenforceable term or provision in any other situation or in any other
jurisdiction and the term or provision shall be considered severed from this
Agreement, unless the invalid or unenforceable term or provision is of such
essential importance to this Agreement that it is to be reasonably assumed that
the Parties would not have entered into this Agreement without the invalid or
unenforceable term or provision. If the final judgment of such court or
arbitrator declares that any term or provision hereof is invalid, void or
unenforceable, the Parties agree to (a) reduce the scope, duration, area or
applicability of the term or provision or to delete specific words or phrases to
the minimum extent necessary to

 

 

 

-38-

--------------------------------------------------------------------------------

 

 

cause such term or provision as so reduced or amended to be enforceable, and (b)
make a good faith effort to replace any invalid or unenforceable term or
provision with a valid and enforceable one such that the objectives contemplated
by the Parties when entering this Agreement may be realized.

 

Section 15.16     Third-Party Beneficiaries; Bio X Cell.

 

(a) Nothing in this Agreement, whether express or implied, is intended to confer
any rights or remedies under or by reason of this Agreement on any Persons other
than the Parties hereto and their respective successors, assigns, and
Affiliates.

 

(b) Bio X Cell hereby covenants and agrees that it shall be responsible for and
shall perform and cause its Affiliates to perform all of the obligations of INVO
contained in this Agreement as and to the extent INVO is liable under this
Agreement and for the avoidance of doubt, all of Bio X Cell’s rights, title and
interest in and to any INVO Intellectual Property shall be included herein to
the extent necessary to give effect to the rights granted to Ferring hereunder.

 

(c) Ferring shall cause each Affiliate of Ferring that Commercializes the
Product to agree that it will be subject to all the terms of this Agreement with
respect to any Commercialization of the Product. INVO shall be an intended third
party beneficiary of all such agreements with such Affiliates.

 

Section 15.17     Expenses. Except as expressly provided herein (including with
respect to the allocation of Out-of-Pocket Costs), each of Ferring and INVO
agrees to pay, without right of reimbursement from the other, all costs and
expenses incurred by it and its Affiliates incident to the preparation,
execution and delivery by it of this Agreement and the performance of its
obligations hereunder, including the fees and disbursements of counsel,
accountants, financial advisors, experts, consultants and employees employed by
such party in connection with the preparation, execution and delivery by it of
this Agreement and with the performance of its obligations contemplated hereby.

 

Section 15.18     Relationship to Supply Agreement. The Parties understand and
agree that, in the event of any conflict between the terms of this Agreement and
the Supply Agreement, the terms of this Agreement shall control. The Parties
shall execute the Supply Agreement simultaneously with the execution of this
Agreement.

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY BLANK;
SIGNATURE PAGE FOLLOWS]

 

 

-39-

--------------------------------------------------------------------------------

 

 

The Parties have executed this Agreement as of the Effective Date to evidence
their agreement to the terms and provisions set forth herein.

 

 

Ferring International Center S.A.

 

 

By: ________________________________

 

Name: ______________________________

 

Title: _______________________________

 

 

By: ________________________________

 

Name: ______________________________

 

Title: _______________________________

 

 

 

INVO Bioscience, Inc.

 

 

By: ________________________________

 

Name: ______________________________

 

Title: _______________________________

 

 

Bio X Cell, Inc.

 

 

By: ________________________________

 

Name: ______________________________

 

Title: _______________________________

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1

 

INVO Patents

 

 

Incubation and/or storage container system and method.

 

Patient #: 7,759,115

Application Date: February 10, 2003

Granted: July 20, 2010

 

Inventor ID: BIE117249

Patent Family ID: 32824050

 

Patent 7,759,115 included 520 days of patent term adjustment, which arose due to
Patent Office delays during prosecution.  The standard term of 20 years from the
date of filing, plus the 520 days of patent term adjustment results in
expiration date of July 14, 2024.

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 2

 

INVO Trademarks

 

INVO Bioscience, registered 8/9/2009

 

INVO, registered 8/9/2009

 

INVOcell, registered 3/9/2010

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3

 

Product Description

 

The INVOcell is an Intravaginal Culture System. An intravaginal culture system
is a prescription device intended for preparing, holding, and transferring human
gametes or embryos during intravaginal in vitro fertilization or intravaginal
culture procedures.

 

The INVOcell Culture Device (FG-002) is a two-part assembly (see Figures 1 and
2) enclosed in two separate packages. One package contains the inner chamber.
The second package contains the top and bottom parts of the outer vessel.

 

The inner vessel holds culture medium, eggs and sperm, or ICSI fertilized
embryos. In an INVOcell procedure, the inner vessel is placed into the outer
vessel, which provides additional resistance to contamination. Following the
loading of gametes or embryos, the INVOcell Culture Device is assembled and
placed in the vaginal cavity for 72 hours (3-days) to allow for embryo
development.

 

[image1.jpg]

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

[image2.jpg] 


The INVOcell Retention Device (P-017) is a single-use, medical grade silicone
device that is similar in shape and material to a diaphragm or menstrual cup.
The Retention Device has holes to allow for natural drainage of vaginal fluids.
The Retention Device is placed into the vaginal cavity with the INVOcell Culture
Device to ensure that the INVOcell Culture Device is retained in the vaginal
cavity for 72 hours (3-days). The retention device comes in 1 size: 70mm.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 4

 

Product Label Enhancement and Redesign Specifications

 

 

Product label enhancement: increase maximum vaginal incubation from 3-days (72
hours) to 5-days (120 hours).

 

Redesign specifications: create the 2nd Generation Device (FG-003) by removing
micro-chamber from the Inner Chamber (used for transfer of embryos directly from
the device) of the current INVOcell Culture Device (FG-002).

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED

[*] – Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment made pursuant to, as
applicable, Rule 24-b2 of the Securities Exchange Act of 1934, as amended and
Rule 406 of the Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------

 

 

 

Schedule 4.3

 

INVO Cycle

 

Reference Instructions for Use (P-008) and INVO Procedure Clinical Reference.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 4.3(a)

 

INVO Clinic

 

 

 

Aimee Eyvazzadeh, MD
5401 Norris Canyon Rd, San Ramon, CA 94583

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit A

 

Form of Step-In Supply Agreement

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit B

 

Form of Supply Agreement

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit C

 

Form of Pharmacovigilance Agreement

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit D

 

Form of Quality Agreement

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit E

 

Press Releases

 

 

 

 

 

 
 

 